Exhibit 10.32

 

SECURITIES PURCHASE AGREEMENT

 

LAURUS MASTER FUND, LTD.

 

and

 

IWT TESORO CORPORATION

 

 

Dated: May 3, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Agreement to Sell and Purchase

1

 

 

 

2.

Fees and Warrant. On the Closing Date:

1

 

 

 

3.

Closing, Delivery and Payment

2

 

3.1

Closing

2

 

3.2

Delivery

2

 

 

 

4.

Representations and Warranties of the Company

2

 

4.1

Organization, Good Standing and Qualification

2

 

4.2

Subsidiaries

3

 

4.3

Capitalization; Voting Rights

3

 

4.4

Authorization; Binding Obligations

4

 

4.5

Liabilities

4

 

4.6

Agreements; Action

5

 

4.7

Obligations to Related Parties

6

 

4.8

Changes

6

 

4.9

Title to Properties and Assets; Liens, Etc.

7

 

4.10

Intellectual Property

8

 

4.11

Compliance with Other Instruments

8

 

4.12

Litigation

9

 

4.13

Tax Returns and Payments

9

 

4.14

Employees

9

 

4.15

Registration Rights and Voting Rights

10

 

4.16

Compliance with Laws; Permits

10

 

4.17

Environmental and Safety Laws

11

 

4.18

Valid Offering

11

 

4.19

Full Disclosure

11

 

4.20

Insurance

11

 

4.21

SEC Reports

12

 

4.22

Listing

12

 

4.23

No Integrated Offering

12

 

4.24

Stop Transfer

12

 

4.25

Dilution

12

 

4.26

Patriot Act

13

 

4.27

ERISA

13

 

 

 

5.

Representations and Warranties of the Purchaser

14

 

5.1

No Shorting

14

 

5.2

Requisite Power and Authority

14

 

5.3

Investment Representations

14

 

5.4

The Purchaser Bears Economic Risk

14

 

5.5

Acquisition for Own Account

15

 

5.6

The Purchaser Can Protect Its Interest

15

 

5.7

Accredited Investor

15

 

5.8

Legends

15

 

i

--------------------------------------------------------------------------------


 

 

 

Page(s)

 

 

 

6.

Covenants of the Company

16

 

6.1

Stop-Orders

16

 

6.2

Listing

17

 

6.3

Market Regulations

17

 

6.4

Reporting Requirements

17

 

6.5

Use of Funds

17

 

6.6

Access to Facilities

17

 

6.7

Taxes

17

 

6.8

Insurance

17

 

6.9

Intellectual Property

19

 

6.10

Properties

19

 

6.11

Confidentiality

19

 

6.12

Required Approvals

19

 

6.13

Reissuance of Securities

21

 

6.14

Opinion

21

 

6.15

Margin Stock

21

 

6.16

Financing Right of First Refusal

21

 

6.17

Authorization and Reservation of Shares

22

 

 

 

7.

Covenants of the Purchaser

22

 

7.1

Confidentiality

22

 

7.2

Non-Public Information

22

 

7.3

Limitation on Acquisition of Common Stock of the Company

22

 

 

 

8.

Covenants of the Company and the Purchaser Regarding Indemnification

23

 

8.1

Company Indemnification

23

 

8.2

Purchaser’s Indemnification

23

 

 

 

9.

LEFT INTENTIONALLY BLANK

23

 

 

 

 

10.

Registration Rights

23

 

10.1

Registration Rights Granted

23

 

10.2

Offering Restrictions

23

 

 

 

11.

Miscellaneous

24

 

11.1

Governing Law, Jurisdiction and Waiver of Jury Trial

24

 

11.2

Severability

25

 

11.3

Survival

25

 

11.4

Successors

25

 

11.5

Entire Agreement; Maximum Interest

25

 

11.6

Amendment and Waiver

25

 

11.7

Delays or Omissions

26

 

11.8

Notices

26

 

11.9

Attorneys’ Fees

27

 

11.10

Titles and Subtitles

27

 

11.11

Facsimile Signatures; Counterparts

27

 

11.12

Broker’s Fees

27

 

11.13

Construction

27

 

ii

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Form of Term Note

 

Exhibit A

Form of Warrant

 

Exhibit B

Form of Opinion

 

Exhibit C

Form of Escrow Agreement

 

Exhibit D

 

iii

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of May 3, 2006, by and between IWT TESORO CORPORATION, a Nevada corporation
(the “Company”), and LAURUS MASTER FUND, LTD., a Cayman Islands company (the
“Purchaser”).

 

RECITALS

 

WHEREAS, the Company has authorized the sale to the Purchaser of a Secured Term
Note in the aggregate principal amount of Two Million Dollars ($2,000,000.00) in
the form of Exhibit A hereto (as amended, modified and/or supplemented from time
to time, the “Note”);

 

WHEREAS, the Company wishes to issue to the Purchaser a warrant in the form of
Exhibit B hereto (as amended, modified and/or supplemented from time to time,
the “Warrant”) to purchase up to 333,333 shares of the Company’s Common Stock
(subject to adjustment as set forth therein) in connection with the Purchaser’s
purchase of the Note;

 

WHEREAS, the Purchaser desires to purchase the Note and the Warrant on the terms
and conditions set forth herein; and

 

WHEREAS, the Company desires to issue and sell the Note and Warrant to the
Purchaser on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 


1.             AGREEMENT TO SELL AND PURCHASE. PURSUANT TO THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, ON THE CLOSING DATE (AS DEFINED IN
SECTION 3), THE COMPANY SHALL SELL TO THE PURCHASER, AND THE PURCHASER SHALL
PURCHASE FROM THE COMPANY, THE NOTE AND THE WARRANT. THE SALE OF THE NOTE ON THE
CLOSING DATE SHALL BE KNOWN AS THE “OFFERING.”  THE NOTE WILL MATURE ON THE
MATURITY DATE (AS DEFINED IN THE NOTE). COLLECTIVELY, THE NOTE, THE WARRANT, AND
THE COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANT ARE REFERRED TO AS THE
“SECURITIES.”


 


2.             FEES AND WARRANT. ON THE CLOSING DATE:


 


(A)           THE COMPANY WILL ISSUE AND DELIVER TO THE PURCHASER THE WARRANT TO
PURCHASE UP TO 333,333 SHARES OF COMMON STOCK (SUBJECT TO ADJUSTMENT AS SET
FORTH THEREIN) IN CONNECTION WITH THE OFFERING, PURSUANT TO SECTION 1 HEREOF.
ALL THE REPRESENTATIONS, COVENANTS, WARRANTIES, UNDERTAKINGS, AND
INDEMNIFICATION, AND OTHER RIGHTS MADE OR GRANTED TO OR FOR THE BENEFIT OF THE
PURCHASER BY THE COMPANY ARE HEREBY ALSO MADE AND GRANTED FOR THE BENEFIT OF THE
HOLDER OF THE WARRANT AND SHARES OF THE

 

--------------------------------------------------------------------------------


 


COMPANY’S COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANT (THE “WARRANT
SHARES”).


 


(B)           SUBJECT TO THE TERMS OF SECTION 2(D) BELOW, THE COMPANY SHALL PAY
TO LAURUS CAPITAL MANAGEMENT, LLC, THE MANAGER OF THE PURCHASER, A CLOSING
PAYMENT IN AN AMOUNT EQUAL TO 2.80% OF THE AGGREGATE PRINCIPAL AMOUNT OF THE
NOTE. THE FOREGOING FEE IS REFERRED TO HEREIN AS THE “CLOSING PAYMENT.”


 


(C)           THE COMPANY SHALL REIMBURSE THE PURCHASER FOR ITS REASONABLE
EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) INCURRED IN CONNECTION WITH THE
PREPARATION AND NEGOTIATION OF THIS AGREEMENT AND THE RELATED AGREEMENTS (AS
HEREINAFTER DEFINED), AND EXPENSES INCURRED IN CONNECTION WITH THE PURCHASER’S
DUE DILIGENCE REVIEW OF THE COMPANY AND ITS SUBSIDIARIES (AS DEFINED IN
SECTION 4.2) AND ALL RELATED MATTERS. AMOUNTS REQUIRED TO BE PAID UNDER THIS
SECTION 2(C) WILL BE PAID ON THE CLOSING DATE AND SHALL BE $5,000 FOR SUCH
EXPENSES REFERRED TO IN THIS SECTION 2(C).


 


(D)           THE CLOSING PAYMENT AND THE EXPENSES REFERRED TO IN THE PRECEDING
CLAUSE (C) (NET OF DEPOSITS PREVIOUSLY PAID BY THE COMPANY) SHALL BE PAID AT
CLOSING OUT OF FUNDS HELD PURSUANT TO THE ESCROW AGREEMENT (AS DEFINED BELOW)
AND A DISBURSEMENT LETTER (THE “DISBURSEMENT LETTER”).


 


3.             CLOSING, DELIVERY AND PAYMENT.


 


3.1           CLOSING. SUBJECT TO THE TERMS AND CONDITIONS HEREIN, THE CLOSING
OF THE TRANSACTIONS CONTEMPLATED HEREBY (THE “CLOSING”), SHALL TAKE PLACE ON THE
DATE HEREOF, AT SUCH TIME OR PLACE AS THE COMPANY AND THE PURCHASER MAY MUTUALLY
AGREE (SUCH DATE IS HEREINAFTER REFERRED TO AS THE “CLOSING DATE”).


 


3.2           DELIVERY. PURSUANT TO THE ESCROW AGREEMENT, AT THE CLOSING ON THE
CLOSING DATE, THE COMPANY WILL DELIVER TO THE PURCHASER, AMONG OTHER THINGS, THE
NOTE, AND THE WARRANT AND THE PURCHASER WILL DELIVER TO THE COMPANY, AMONG OTHER
THINGS, THE AMOUNTS SET FORTH IN THE DISBURSEMENT LETTER BY CERTIFIED FUNDS OR
WIRE TRANSFER. THE COMPANY HEREBY ACKNOWLEDGES AND AGREES THAT PURCHASER’S
OBLIGATION TO PURCHASE THE NOTE FROM THE COMPANY ON THE CLOSING DATE SHALL BE
CONTINGENT UPON THE SATISFACTION (OR WAIVER BY THE PURCHASER IN ITS SOLE
DISCRETION) OF THE ITEMS AND MATTERS SET FORTH IN THE CLOSING CHECKLIST PROVIDED
BY THE PURCHASER TO THE COMPANY ON OR PRIOR TO THE CLOSING DATE.


 


4.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY. THE COMPANY HEREBY
REPRESENTS AND WARRANTS TO THE PURCHASER AS FOLLOWS


 


4.1           ORGANIZATION, GOOD STANDING AND QUALIFICATION. EACH OF THE COMPANY
AND EACH OF ITS SUBSIDIARIES IS A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY
COMPANY, AS THE CASE MAY BE, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION. EACH OF THE COMPANY
AND EACH OF ITS SUBSIDIARIES HAS THE CORPORATE, LIMITED LIABILITY COMPANY OR
PARTNERSHIP, AS THE CASE MAY BE, POWER AND AUTHORITY TO OWN AND OPERATE ITS
PROPERTIES AND ASSETS AND, INSOFAR AS IT IS OR SHALL BE A PARTY THERETO, TO
(1) EXECUTE AND DELIVER (I) THIS AGREEMENT, (II) THE NOTE AND THE WARRANT TO BE
ISSUED IN CONNECTION WITH THIS AGREEMENT, (III) THE MASTER SECURITY AGREEMENT
DATED AS OF THE DATE HEREOF BETWEEN THE COMPANY, CERTAIN

 

2

--------------------------------------------------------------------------------


 


SUBSIDIARIES OF THE COMPANY AND THE PURCHASER (AS AMENDED, MODIFIED AND/OR
SUPPLEMENTED FROM TIME TO TIME, THE “MASTER SECURITY AGREEMENT”), (IV) THE
REAFFIRMATION AND RATIFICATION AGREEMENT DATED AS OF THE DATE HEREOF BY AND
AMONG THE COMPANY, CERTAIN SUBSIDIARIES AND THE PURCHASER (AS AMENDED, MODIFIED
OR SUPPLEMENTED, THE “REAFFIRMATION AGREEMENT”), WHICH REAFFIRMS AND RATIFIES
THE OBLIGATIONS OF THE COMPANY AND THE SUBSIDIARIES UNDER (A) THAT CERTAIN
SECURITY AGREEMENT BY AND AMONG THE COMPANY, CERTAIN SUBSIDIARIES OF THE COMPANY
AND THE PURCHASER DATED AS OF AUGUST 25, 2005 (AS AMENDED, MODIFIED AND/OR
SUPPLEMENTED FROM TIME TO TIME, THE “SECURITY AGREEMENT”) AND REAFFIRMED ON
FEBRUARY 10, 2006; (B) THAT CERTAIN SECURITY AGREEMENT DATED AS OF AUGUST 25,
2005 AND REAFFIRMED ON FEBRUARY 10, 2006 BY AND AMONG CERTAIN SUBSIDIARIES OF
THE COMPANY AND THE PURCHASER (AS AMENDED, MODIFIED AND/OR SUPPLEMENTED FROM
TIME TO TIME, THE “SUBSIDIARY SECURITY AGREEMENT”) AND (C) THAT CERTAIN
CONTINUING GUARANTY AGREEMENT DATED AS OF AUGUST 25, 2005 AND REAFFIRMED ON
FEBRUARY 10, 2006 AMONG CERTAIN SUBSIDIARIES OF THE COMPANY AND THE PURCHASER
(AS AMENDED, MODIFIED AND/OR OR SUPPLEMENTED FROM TIME TO TIME, THE “CONTINUING
GUARANTY”); (V) THE FUNDS ESCROW AGREEMENT DATED AS OF THE DATE HEREOF AMONG THE
COMPANY, THE PURCHASER AND THE ESCROW AGENT REFERRED TO THEREIN, SUBSTANTIALLY
IN THE FORM OF EXHIBIT D HERETO (AS AMENDED, MODIFIED AND/OR SUPPLEMENTED FROM
TIME TO TIME, THE “ESCROW AGREEMENT”) AND (VI) ALL OTHER DOCUMENTS, INSTRUMENTS
AND AGREEMENTS ENTERED INTO IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (THE PRECEDING CLAUSES (III) THROUGH (VI), COLLECTIVELY, THE
“RELATED AGREEMENTS”); (2) ISSUE AND SELL THE NOTE; (3) ISSUE AND SELL THE
WARRANT AND THE WARRANT SHARES; AND (5) CARRY OUT THE PROVISIONS OF THIS
AGREEMENT AND THE RELATED AGREEMENTS AND TO CARRY ON ITS BUSINESS AS PRESENTLY
CONDUCTED. EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES IS DULY QUALIFIED
AND IS AUTHORIZED TO DO BUSINESS AND IS IN GOOD STANDING AS A FOREIGN
CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY, AS THE CASE MAY BE, IN
ALL JURISDICTIONS IN WHICH THE NATURE OR LOCATION OF ITS ACTIVITIES AND OF ITS
PROPERTIES (BOTH OWNED AND LEASED) MAKES SUCH QUALIFICATION NECESSARY, EXCEPT
FOR THOSE JURISDICTIONS IN WHICH FAILURE TO DO SO HAS NOT, OR COULD NOT
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT ON THE BUSINESS, ASSETS, LIABILITIES, CONDITION (FINANCIAL OR
OTHERWISE), PROPERTIES, OPERATIONS OR PROSPECTS OF THE COMPANY AND ITS
SUBSIDIARIES, TAKEN INDIVIDUALLY AND AS A WHOLE (A “MATERIAL ADVERSE EFFECT”).


 


4.2           SUBSIDIARIES. EACH OF ITS DIRECT AND INDIRECT SUBSIDIARIES, THE
DIRECT OWNER OF EACH SUCH SUBSIDIARY AND ITS PERCENTAGE OWNERSHIP THEREOF, IS
SET FORTH ON SCHEDULE 4.2.


 


4.3           CAPITALIZATION; VOTING RIGHTS.


 


(A)           THE AUTHORIZED CAPITAL STOCK OF THE COMPANY, AS OF THE DATE HEREOF
CONSISTS OF 100,000,000 SHARES, PAR VALUE $0.001 PER SHARE, THE NUMBER OF SHARES
ISSUED AND OUTSTANDING ARE AS SET FORTH ON SCHEDULE 4.3, AND 25,000,000 ARE
SHARES OF PREFERRED STOCK, PAR VALUE $0.001 PER SHARE OF WHICH NO SHARES OF
PREFERRED STOCK ARE ISSUED AND OUTSTANDING. THE AUTHORIZED, ISSUED AND
OUTSTANDING CAPITAL STOCK OF EACH SUBSIDIARY OF THE COMPANY IS SET FORTH ON
SCHEDULE 4.3.


 


(B)           EXCEPT AS DISCLOSED ON SCHEDULE 4.3, OTHER THAN:  (I) THE SHARES
RESERVED FOR ISSUANCE UNDER THE COMPANY’S STOCK OPTION PLANS; AND (II) SHARES
WHICH MAY BE GRANTED PURSUANT TO THIS AGREEMENT AND THE RELATED AGREEMENTS,
THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, RIGHTS (INCLUDING CONVERSION OR
PREEMPTIVE RIGHTS AND RIGHTS OF FIRST REFUSAL), PROXY OR STOCKHOLDER AGREEMENTS,
OR ARRANGEMENTS OR AGREEMENTS OF ANY KIND FOR

 

3

--------------------------------------------------------------------------------


 


THE PURCHASE OR ACQUISITION FROM THE COMPANY OF ANY OF ITS SECURITIES. EXCEPT AS
DISCLOSED ON SCHEDULE 4.3, NEITHER THE OFFER, ISSUANCE OR SALE OF ANY OF THE
NOTE, THE WARRANT, OR THE ISSUANCE OF THE WARRANT SHARES, NOR THE CONSUMMATION
OF ANY TRANSACTION CONTEMPLATED HEREBY WILL RESULT IN A CHANGE IN THE PRICE OR
NUMBER OF ANY SECURITIES OF THE COMPANY OUTSTANDING, UNDER ANTI-DILUTION OR
OTHER SIMILAR PROVISIONS CONTAINED IN OR AFFECTING ANY SUCH SECURITIES.


 


(C)           ALL ISSUED AND OUTSTANDING SHARES OF THE COMPANY’S COMMON STOCK: 
(I) HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND
NONASSESSABLE; AND (II) WERE ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE AND
FEDERAL LAWS CONCERNING THE ISSUANCE OF SECURITIES.


 


(D)           THE RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS OF THE SHARES
OF THE COMMON STOCK ARE AS STATED IN THE COMPANY’S CERTIFICATE OF INCORPORATION
(THE “CHARTER”). THE WARRANT SHARES HAVE BEEN DULY AND VALIDLY RESERVED FOR
ISSUANCE. WHEN ISSUED IN COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT AND
THE COMPANY’S CHARTER, THE SECURITIES WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, AND WILL BE FREE OF ANY LIENS OR ENCUMBRANCES; PROVIDED, HOWEVER,
THAT THE SECURITIES MAY BE SUBJECT TO RESTRICTIONS ON TRANSFER UNDER STATE
AND/OR FEDERAL SECURITIES LAWS AS SET FORTH HEREIN OR AS OTHERWISE REQUIRED BY
SUCH LAWS AT THE TIME A TRANSFER IS PROPOSED.


 


4.4           AUTHORIZATION; BINDING OBLIGATIONS. ALL CORPORATE, PARTNERSHIP OR
LIMITED LIABILITY COMPANY, AS THE CASE MAY BE, ACTION ON THE PART OF THE COMPANY
AND EACH OF ITS SUBSIDIARIES (INCLUDING THEIR RESPECTIVE OFFICERS AND DIRECTORS)
NECESSARY FOR THE AUTHORIZATION OF THIS AGREEMENT AND THE RELATED AGREEMENTS,
THE PERFORMANCE OF ALL OBLIGATIONS OF THE COMPANY AND ITS SUBSIDIARIES HEREUNDER
AND UNDER THE OTHER RELATED AGREEMENTS AT THE CLOSING AND, THE AUTHORIZATION,
SALE, ISSUANCE AND DELIVERY OF THE NOTE, AND WARRANT HAS BEEN TAKEN OR WILL BE
TAKEN PRIOR TO THE CLOSING. THIS AGREEMENT AND THE RELATED AGREEMENTS, WHEN
EXECUTED AND DELIVERED AND TO THE EXTENT IT IS A PARTY THERETO, WILL BE VALID
AND BINDING OBLIGATIONS OF EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES,
ENFORCEABLE AGAINST EACH SUCH PERSON OR ENTITY IN ACCORDANCE WITH THEIR TERMS,
EXCEPT:


 


(A)           AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS; AND


 


(B)           GENERAL PRINCIPLES OF EQUITY THAT RESTRICT THE AVAILABILITY OF
EQUITABLE OR LEGAL REMEDIES.


 

The sale of the Note is not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with. The
issuance of the Warrant and the subsequent exercise of the Warrant for Warrant
Shares are not and will not be subject to any preemptive rights or rights of
first refusal that have not been properly waived or complied with.

 


4.5           LIABILITIES. EXCEPT AS SET FORTH ON SCHEDULE 4.5, NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITIES, EXCEPT CURRENT
LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND LIABILITIES
DISCLOSED IN ANY OF THE COMPANY’S FILINGS UNDER THE SECURITIES

 

4

--------------------------------------------------------------------------------


 


EXCHANGE ACT OF 1934 (“EXCHANGE ACT”) MADE PRIOR TO THE DATE OF THIS AGREEMENT
(COLLECTIVELY, THE “EXCHANGE ACT FILINGS”), COPIES OF WHICH HAVE BEEN PROVIDED
TO THE PURCHASER.


 


4.6           AGREEMENTS; ACTION. EXCEPT AS SET FORTH ON SCHEDULE 4.6 OR AS
DISCLOSED IN ANY EXCHANGE ACT FILINGS:


 


(A)           THERE ARE NO AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS, CONTRACTS,
PROPOSED TRANSACTIONS, JUDGMENTS, ORDERS, WRITS OR DECREES TO WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS A PARTY OR TO ITS KNOWLEDGE BY WHICH IT IS BOUND
WHICH INVOLVES: (I) OBLIGATIONS (CONTINGENT OR OTHERWISE) OF, OR PAYMENTS TO,
THE COMPANY OR ANY OF ITS SUBSIDIARIES IN EXCESS OF $100,000 (OTHER THAN
OBLIGATIONS OF, OR PAYMENTS TO, THE COMPANY OR ANY OF ITS SUBSIDIARIES ARISING
FROM PURCHASE OR SALE AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS); OR (II) THE TRANSFER OR LICENSE OF ANY PATENT, COPYRIGHT, TRADE
SECRET OR OTHER PROPRIETARY RIGHT TO OR FROM THE COMPANY OR ANY OF ITS
SUBSIDIARIES (OTHER THAN LICENSES ARISING FROM THE PURCHASE OF “OFF THE SHELF”
OR OTHER STANDARD PRODUCTS); OR (III) PROVISIONS RESTRICTING THE DEVELOPMENT,
MANUFACTURE OR DISTRIBUTION OF THE COMPANY’S OR ANY OF ITS SUBSIDIARIES PRODUCTS
OR SERVICES; OR (IV) INDEMNIFICATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
WITH RESPECT TO INFRINGEMENTS OF PROPRIETARY RIGHTS.


 


(B)           SINCE SEPTEMBER 30, 2005, (THE “BALANCE SHEET DATE”), NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS:  (I) DECLARED OR PAID ANY DIVIDENDS, OR
AUTHORIZED OR MADE ANY DISTRIBUTION UPON OR WITH RESPECT TO ANY CLASS OR
SERIES OF ITS CAPITAL STOCK; (II) INCURRED ANY INDEBTEDNESS FOR MONEY BORROWED
OR ANY OTHER LIABILITIES (OTHER THAN ORDINARY COURSE OBLIGATIONS) INDIVIDUALLY
IN EXCESS OF $100,000 OR, IN THE CASE OF INDEBTEDNESS AND/OR LIABILITIES
INDIVIDUALLY LESS THAN $100,000, IN EXCESS OF $100,000 IN THE AGGREGATE;
(III) MADE ANY LOANS OR ADVANCES TO ANY PERSON OR ENTITY NOT IN EXCESS,
INDIVIDUALLY OR IN THE AGGREGATE, OF $100,000, OTHER THAN ORDINARY COURSE
ADVANCES FOR TRAVEL EXPENSES; OR (IV) SOLD, EXCHANGED OR OTHERWISE DISPOSED OF
ANY OF ITS ASSETS OR RIGHTS, OTHER THAN THE SALE OF ITS INVENTORY IN THE
ORDINARY COURSE OF BUSINESS.


 


(C)           FOR THE PURPOSES OF SUBSECTIONS (A) AND (B) ABOVE, ALL
INDEBTEDNESS, LIABILITIES, AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS, CONTRACTS
AND PROPOSED TRANSACTIONS INVOLVING THE SAME PERSON OR ENTITY (INCLUDING PERSONS
OR ENTITIES THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY HAS REASON TO BELIEVE
ARE AFFILIATED THEREWITH) SHALL BE AGGREGATED FOR THE PURPOSE OF MEETING THE
INDIVIDUAL MINIMUM DOLLAR AMOUNTS OF SUCH SUBSECTIONS.


 


(D)           THE COMPANY MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES
(“DISCLOSURE CONTROLS”) AS REQUIRED BY THE SECURITIES AND EXCHANGE COMMISSION
(“SEC”) FOR COMPANIES THE SIZE OF THE COMPANY DESIGNED TO ENSURE THAT
INFORMATION REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE REPORTS THAT IT FILES
OR SUBMITS UNDER THE EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED, AND
REPORTED, WITHIN THE TIME PERIODS SPECIFIED IN THE RULES AND FORMS OF THE SEC.


 

(I)            THE COMPANY MAKES AND KEEPS BOOKS, RECORDS, AND ACCOUNTS THAT, IN
REASONABLE DETAIL, ACCURATELY AND FAIRLY REFLECT THE TRANSACTIONS AND
DISPOSITIONS

 

5

--------------------------------------------------------------------------------


 

OF THE COMPANY’S ASSETS. THE COMPANY MAINTAINS INTERNAL CONTROL OVER FINANCIAL
REPORTING (“FINANCIAL REPORTING CONTROLS”) AS REQUIRED BY THE SEC FOR ENTITIES
OF ITS SIZE.

 


4.7           OBLIGATIONS TO RELATED PARTIES. EXCEPT AS SET FORTH ON
SCHEDULE 4.7, THERE ARE NO OBLIGATIONS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
TO OFFICERS, DIRECTORS, STOCKHOLDERS OR EMPLOYEES OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OTHER THAN:


 


(A)           FOR PAYMENT OF SALARY FOR SERVICES RENDERED AND FOR BONUS
PAYMENTS;


 


(B)           REIMBURSEMENT FOR REASONABLE EXPENSES INCURRED ON BEHALF OF THE
COMPANY AND ITS SUBSIDIARIES;


 


(C)           FOR OTHER STANDARD EMPLOYEE BENEFITS MADE GENERALLY AVAILABLE TO
ALL EMPLOYEES (INCLUDING STOCK OPTION AGREEMENTS OUTSTANDING UNDER ANY STOCK
OPTION PLAN APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY AND EACH
SUBSIDIARY OF THE COMPANY, AS APPLICABLE); AND


 


(D)           OBLIGATIONS LISTED IN THE COMPANY’S AND EACH OF ITS SUBSIDIARY’S
FINANCIAL STATEMENTS OR DISCLOSED IN ANY OF THE COMPANY’S EXCHANGE ACT FILINGS.


 

Except as described above or set forth on Schedule 4.7, none of its officers,
directors or, to the best of the Company’s knowledge, key employees or
stockholders of the Company or any of its Subsidiaries or any members of their
immediate families, are indebted to the Company or any of its Subsidiaries,
individually or in the aggregate, in excess of $100,000 or have any direct or
indirect ownership interest in any firm or corporation with which the Company or
any of its Subsidiaries is affiliated or with which the Company or any of its
Subsidiaries has a business relationship, or any firm or corporation which
competes with the Company or any of its Subsidiaries, other than passive
investments in publicly traded companies (representing less than one percent
(1%) of such company) which may compete with the Company or any of its
Subsidiaries. Except as described above, no officer, director or stockholder of
the Company or any of its Subsidiaries, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
the Company or any of its Subsidiaries and no agreements, understandings or
proposed transactions are contemplated between the Company or any of its
Subsidiaries and any such person. Except as set forth on Schedule 4.7, neither
the Company nor any of its Subsidiaries is a guarantor or indemnitor of any
indebtedness of any other person or entity.

 


4.8           CHANGES. EXCEPT AS SET FORTH ON SCHEDULE 4.8, SINCE THE BALANCE
SHEET DATE, EXCEPT AS DISCLOSED IN ANY EXCHANGE ACT FILING OR IN ANY SCHEDULE TO
THIS AGREEMENT OR TO ANY OF THE RELATED AGREEMENTS, THERE HAS NOT BEEN:


 


(A)           ANY CHANGE IN THE BUSINESS, ASSETS, LIABILITIES, CONDITION
(FINANCIAL OR OTHERWISE), PROPERTIES, OPERATIONS OR PROSPECTS OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES, WHICH INDIVIDUALLY OR IN THE AGGREGATE HAS HAD, OR
COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT;

 

6

--------------------------------------------------------------------------------


 


(B)           ANY RESIGNATION OR TERMINATION OF ANY OFFICER, KEY EMPLOYEE OR
GROUP OF EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;


 


(C)           ANY MATERIAL CHANGE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS, IN
THE CONTINGENT OBLIGATIONS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES BY WAY OF
GUARANTY, ENDORSEMENT, INDEMNITY, WARRANTY OR OTHERWISE;


 


(D)           ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR NOT COVERED BY
INSURANCE, WHICH HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY
OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;


 


(E)           ANY WAIVER BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF A VALUABLE
RIGHT OR OF A MATERIAL DEBT OWED TO IT;


 


(F)            ANY DIRECT OR INDIRECT LOANS MADE BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO ANY STOCKHOLDER, EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES, OTHER THAN ADVANCES MADE IN THE ORDINARY COURSE OF
BUSINESS;


 


(G)           ANY MATERIAL CHANGE IN ANY COMPENSATION ARRANGEMENT OR AGREEMENT
WITH ANY EMPLOYEE, OFFICER, DIRECTOR OR STOCKHOLDER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES;


 


(H)           ANY DECLARATION OR PAYMENT OF ANY DIVIDEND OR OTHER DISTRIBUTION
OF THE ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;


 


(I)            ANY LABOR ORGANIZATION ACTIVITY RELATED TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES;


 


(J)            ANY DEBT, OBLIGATION OR LIABILITY INCURRED, ASSUMED OR GUARANTEED
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, EXCEPT THOSE FOR IMMATERIAL AMOUNTS
AND FOR CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(K)           ANY SALE, ASSIGNMENT OR TRANSFER OF ANY PATENTS, TRADEMARKS,
COPYRIGHTS, TRADE SECRETS OR OTHER INTANGIBLE ASSETS OWNED BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES;


 


(L)            ANY CHANGE IN ANY MATERIAL AGREEMENT TO WHICH THE COMPANY OR ANY
OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH EITHER THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS BOUND WHICH EITHER INDIVIDUALLY OR IN THE AGGREGATE HAS HAD, OR
COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT;


 


(M)          ANY OTHER EVENT OR CONDITION OF ANY CHARACTER THAT, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD, OR COULD REASONABLY BE EXPECTED TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT; OR


 


(N)           ANY ARRANGEMENT OR COMMITMENT BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO DO ANY OF THE ACTS DESCRIBED IN SUBSECTION (A) THROUGH (M)
ABOVE.


 


4.9           TITLE TO PROPERTIES AND ASSETS; LIENS, ETC. EXCEPT AS SET FORTH ON
SCHEDULE 4.9, EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS GOOD AND
MARKETABLE TITLE TO

 

7

--------------------------------------------------------------------------------


 


ITS PROPERTIES AND ASSETS, AND GOOD TITLE TO ITS LEASEHOLD INTERESTS, IN EACH
CASE SUBJECT TO NO MORTGAGE, PLEDGE, LIEN, LEASE, ENCUMBRANCE OR CHARGE, OTHER
THAN:


 


(A)           MINOR LIENS AND ENCUMBRANCES WHICH DO NOT MATERIALLY DETRACT FROM
THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY IMPAIR THE OPERATIONS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES, SO LONG AS IN EACH SUCH CASE, SUCH LIENS
AND ENCUMBRANCES HAVE NO EFFECT ON THE LIEN PRIORITY OF THE PURCHASER IN SUCH
PROPERTY; AND


 


(B)           THOSE THAT HAVE OTHERWISE ARISEN IN THE ORDINARY COURSE OF
BUSINESS, SO LONG AS THEY HAVE NO EFFECT ON THE LIEN PRIORITY OF THE PURCHASER
THEREIN.


 

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used. Except as set forth on Schedule 4.9, the Company and
its Subsidiaries are in compliance with all material terms of each lease to
which it is a party or is otherwise bound.

 


4.10         INTELLECTUAL PROPERTY.


 


(A)           EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES OWNS OR POSSESSES
SUFFICIENT LEGAL RIGHTS TO ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES,
COPYRIGHTS, TRADE SECRETS, LICENSES, INFORMATION AND OTHER PROPRIETARY RIGHTS
AND PROCESSES NECESSARY FOR ITS BUSINESS AS NOW CONDUCTED AND, TO THE COMPANY’S
KNOWLEDGE, AS PRESENTLY PROPOSED TO BE CONDUCTED (THE “INTELLECTUAL PROPERTY”),
WITHOUT ANY KNOWN INFRINGEMENT OF THE RIGHTS OF OTHERS. THERE ARE NO OUTSTANDING
OPTIONS, LICENSES OR AGREEMENTS OF ANY KIND RELATING TO THE FOREGOING
PROPRIETARY RIGHTS, NOR IS THE COMPANY OR ANY OF ITS SUBSIDIARIES BOUND BY OR A
PARTY TO ANY OPTIONS, LICENSES OR AGREEMENTS OF ANY KIND WITH RESPECT TO THE
PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, TRADE SECRETS,
LICENSES, INFORMATION AND OTHER PROPRIETARY RIGHTS AND PROCESSES OF ANY OTHER
PERSON OR ENTITY OTHER THAN SUCH LICENSES OR AGREEMENTS ARISING FROM THE
PURCHASE OF “OFF THE SHELF” OR STANDARD PRODUCTS.


 


(B)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY
COMMUNICATIONS ALLEGING THAT THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS VIOLATED
ANY OF THE PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS OR TRADE
SECRETS OR OTHER PROPRIETARY RIGHTS OF ANY OTHER PERSON OR ENTITY, NOR IS THE
COMPANY OR ANY OF ITS SUBSIDIARIES AWARE OF ANY BASIS THEREFOR.


 


(C)           THE COMPANY DOES NOT BELIEVE IT IS OR WILL BE NECESSARY TO UTILIZE
ANY INVENTIONS, TRADE SECRETS OR PROPRIETARY INFORMATION OF ANY OF ITS EMPLOYEES
MADE PRIOR TO THEIR EMPLOYMENT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, EXCEPT
FOR INVENTIONS, TRADE SECRETS OR PROPRIETARY INFORMATION THAT HAVE BEEN
RIGHTFULLY ASSIGNED TO THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


4.11         COMPLIANCE WITH OTHER INSTRUMENTS. NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES IS IN VIOLATION OR DEFAULT OF (X) ANY TERM OF ITS CHARTER OR
BYLAWS, OR (Y) ANY PROVISION OF ANY INDEBTEDNESS, MORTGAGE, INDENTURE, CONTRACT,
AGREEMENT OR INSTRUMENT TO WHICH IT IS PARTY OR BY WHICH IT IS BOUND OR OF ANY
JUDGMENT, DECREE, ORDER OR WRIT, WHICH VIOLATION OR

 

8

--------------------------------------------------------------------------------


 


DEFAULT, IN THE CASE OF THIS CLAUSE (Y), HAS HAD, OR COULD REASONABLY BE
EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT. THE EXECUTION, DELIVERY AND PERFORMANCE OF AND COMPLIANCE WITH THIS
AGREEMENT AND THE RELATED AGREEMENTS TO WHICH IT IS A PARTY, AND THE ISSUANCE
AND SALE OF THE NOTE BY THE COMPANY AND THE OTHER SECURITIES BY THE COMPANY EACH
PURSUANT HERETO AND THERETO, WILL NOT, WITH OR WITHOUT THE PASSAGE OF TIME OR
GIVING OF NOTICE, RESULT IN ANY SUCH MATERIAL VIOLATION, OR BE IN CONFLICT WITH
OR CONSTITUTE A DEFAULT UNDER ANY SUCH TERM OR PROVISION, OR RESULT IN THE
CREATION OF ANY MORTGAGE, PLEDGE, LIEN, ENCUMBRANCE OR CHARGE UPON ANY OF THE
PROPERTIES OR ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR THE
SUSPENSION, REVOCATION, IMPAIRMENT, FORFEITURE OR NONRENEWAL OF ANY PERMIT,
LICENSE, AUTHORIZATION OR APPROVAL APPLICABLE TO THE COMPANY, ITS BUSINESS OR
OPERATIONS OR ANY OF ITS ASSETS OR PROPERTIES.


 


4.12         LITIGATION. EXCEPT AS SET FORTH ON SCHEDULE 4.12 HERETO, THERE IS
NO ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING OR, TO THE COMPANY’S
KNOWLEDGE, CURRENTLY THREATENED AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES
THAT PREVENTS THE COMPANY OR ANY OF ITS SUBSIDIARIES FROM ENTERING INTO THIS
AGREEMENT OR THE OTHER RELATED AGREEMENTS, OR FROM CONSUMMATING THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR WHICH HAS HAD, OR COULD REASONABLY BE
EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT OR ANY CHANGE IN THE CURRENT EQUITY OWNERSHIP OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES, NOR IS THE COMPANY AWARE THAT THERE IS ANY BASIS TO ASSERT ANY
OF THE FOREGOING. NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO
OR SUBJECT TO THE PROVISIONS OF ANY ORDER, WRIT, INJUNCTION, JUDGMENT OR DECREE
OF ANY COURT OR GOVERNMENT AGENCY OR INSTRUMENTALITY. THERE IS NO ACTION, SUIT,
PROCEEDING OR INVESTIGATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES CURRENTLY
PENDING OR WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES INTENDS TO INITIATE.


 


4.13         TAX RETURNS AND PAYMENTS. EACH OF THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAS TIMELY FILED ALL TAX RETURNS (FEDERAL, STATE AND LOCAL)
REQUIRED TO BE FILED BY IT. ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SUCH
RETURNS, ANY ASSESSMENTS IMPOSED, AND ALL OTHER TAXES DUE AND PAYABLE BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES ON OR BEFORE THE CLOSING, HAVE BEEN PAID OR
WILL BE PAID PRIOR TO THE TIME THEY BECOME DELINQUENT. EXCEPT AS SET FORTH ON
SCHEDULE 4.13, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS BEEN ADVISED:


 


(A)           THAT ANY OF ITS RETURNS, FEDERAL, STATE OR OTHER, HAVE BEEN OR ARE
BEING AUDITED AS OF THE DATE HEREOF; OR


 


(B)           OF ANY ADJUSTMENT, DEFICIENCY, ASSESSMENT OR COURT DECISION IN
RESPECT OF ITS FEDERAL, STATE OR OTHER TAXES.


 

The Company has no knowledge of any liability for any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

 


4.14         EMPLOYEES. EXCEPT AS SET FORTH ON SCHEDULE 4.14, NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY COLLECTIVE BARGAINING AGREEMENTS
WITH ANY OF ITS EMPLOYEES. THERE IS NO LABOR UNION ORGANIZING ACTIVITY PENDING
OR, TO THE COMPANY’S KNOWLEDGE, THREATENED WITH RESPECT TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES. EXCEPT AS DISCLOSED IN THE EXCHANGE ACT FILINGS OR ON
SCHEDULE 4.14, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO OR
BOUND BY ANY CURRENTLY EFFECTIVE EMPLOYMENT CONTRACT, DEFERRED COMPENSATION
ARRANGEMENT,

 

9

--------------------------------------------------------------------------------


 


BONUS PLAN, INCENTIVE PLAN, PROFIT SHARING PLAN, RETIREMENT AGREEMENT OR OTHER
EMPLOYEE COMPENSATION PLAN OR AGREEMENT. TO THE COMPANY’S KNOWLEDGE, NO EMPLOYEE
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, NOR ANY CONSULTANT WITH WHOM THE
COMPANY OR ANY OF ITS SUBSIDIARIES HAS CONTRACTED, IS IN VIOLATION OF ANY TERM
OF ANY EMPLOYMENT CONTRACT, PROPRIETARY INFORMATION AGREEMENT OR ANY OTHER
AGREEMENT RELATING TO THE RIGHT OF ANY SUCH INDIVIDUAL TO BE EMPLOYED BY, OR TO
CONTRACT WITH, THE COMPANY OR ANY OF ITS SUBSIDIARIES BECAUSE OF THE NATURE OF
THE BUSINESS TO BE CONDUCTED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES; AND TO
THE COMPANY’S KNOWLEDGE THE CONTINUED EMPLOYMENT BY THE COMPANY AND ITS
SUBSIDIARIES OF THEIR PRESENT EMPLOYEES, AND THE PERFORMANCE OF THE COMPANY’S
AND ITS SUBSIDIARIES’ CONTRACTS WITH ITS INDEPENDENT CONTRACTORS, WILL NOT
RESULT IN ANY SUCH VIOLATION. NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS
AWARE THAT ANY OF ITS EMPLOYEES IS OBLIGATED UNDER ANY CONTRACT (INCLUDING
LICENSES, COVENANTS OR COMMITMENTS OF ANY NATURE) OR OTHER AGREEMENT, OR SUBJECT
TO ANY JUDGMENT, DECREE OR ORDER OF ANY COURT OR ADMINISTRATIVE AGENCY THAT
WOULD INTERFERE WITH THEIR DUTIES TO THE COMPANY OR ANY OF ITS SUBSIDIARIES.
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY NOTICE ALLEGING
THAT ANY SUCH VIOLATION HAS OCCURRED. EXCEPT FOR EMPLOYEES WHO HAVE A CURRENT
EFFECTIVE EMPLOYMENT AGREEMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES, NO
EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS BEEN GRANTED THE RIGHT TO
CONTINUED EMPLOYMENT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR TO ANY
MATERIAL COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT WITH THE COMPANY OR
ANY OF ITS SUBSIDIARIES. EXCEPT AS SET FORTH ON SCHEDULE 4.14, THE COMPANY IS
NOT AWARE THAT ANY OFFICER, KEY EMPLOYEE OR GROUP OF EMPLOYEES INTENDS TO
TERMINATE HIS, HER OR THEIR EMPLOYMENT WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES, NOR DOES THE COMPANY OR ANY OF ITS SUBSIDIARIES HAVE A PRESENT
INTENTION TO TERMINATE THE EMPLOYMENT OF ANY OFFICER, KEY EMPLOYEE OR GROUP OF
EMPLOYEES.


 


4.15         REGISTRATION RIGHTS AND VOTING RIGHTS. EXCEPT FOR REGISTRATION
RIGHTS PREVIOUSLY GRANTED TO PURCHASER AND EXCEPT AS DISCLOSED IN EXCHANGE ACT
FILINGS, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS PRESENTLY UNDER ANY
OBLIGATION, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS GRANTED ANY
RIGHTS, TO REGISTER ANY OF THE COMPANY’S OR ITS SUBSIDIARIES’ PRESENTLY
OUTSTANDING SECURITIES OR ANY OF ITS SECURITIES THAT MAY HEREAFTER BE ISSUED.
EXCEPT AS SET FORTH ON SCHEDULE 4.15 AND EXCEPT AS DISCLOSED IN EXCHANGE ACT
FILINGS, TO THE COMPANY’S KNOWLEDGE, NO STOCKHOLDER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES HAS ENTERED INTO ANY AGREEMENT WITH RESPECT TO THE VOTING OF EQUITY
SECURITIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


4.16         COMPLIANCE WITH LAWS; PERMITS. NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS IN VIOLATION OF ANY PROVISION OF THE SARBANES-OXLEY ACT OF 2002
OR ANY SEC RELATED REGULATION OR RULE OR ANY RULE OF THE PRINCIPAL MARKET (AS
HEREAFTER DEFINED) PROMULGATED THEREUNDER OR ANY OTHER APPLICABLE STATUTE, RULE,
REGULATION, ORDER OR RESTRICTION OF ANY DOMESTIC OR FOREIGN GOVERNMENT OR ANY
INSTRUMENTALITY OR AGENCY THEREOF IN RESPECT OF THE CONDUCT OF ITS BUSINESS OR
THE OWNERSHIP OF ITS PROPERTIES WHICH HAS HAD, OR COULD REASONABLY BE EXPECTED
TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT. NO
GOVERNMENTAL ORDERS, PERMISSIONS, CONSENTS, APPROVALS OR AUTHORIZATIONS ARE
REQUIRED TO BE OBTAINED AND NO REGISTRATIONS OR DECLARATIONS ARE REQUIRED TO BE
FILED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER RELATED AGREEMENT AND THE ISSUANCE OF ANY OF THE SECURITIES, EXCEPT SUCH
AS HAVE BEEN DULY AND VALIDLY OBTAINED OR FILED, OR WITH RESPECT TO ANY FILINGS
THAT MUST BE MADE AFTER THE CLOSING, AS WILL BE FILED IN A TIMELY MANNER. EACH
OF THE COMPANY AND ITS SUBSIDIARIES HAS ALL MATERIAL FRANCHISES, PERMITS,
LICENSES AND ANY SIMILAR AUTHORITY NECESSARY FOR

 

10

--------------------------------------------------------------------------------


 


THE CONDUCT OF ITS BUSINESS AS NOW BEING CONDUCTED BY IT, THE LACK OF WHICH
COULD, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


4.17         ENVIRONMENTAL AND SAFETY LAWS. NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS IN VIOLATION OF ANY APPLICABLE STATUTE, LAW OR REGULATION
RELATING TO THE ENVIRONMENT OR OCCUPATIONAL HEALTH AND SAFETY, AND TO ITS
KNOWLEDGE, NO MATERIAL EXPENDITURES ARE OR WILL BE REQUIRED IN ORDER TO COMPLY
WITH ANY SUCH EXISTING STATUTE, LAW OR REGULATION. NO HAZARDOUS MATERIALS (AS
DEFINED BELOW) ARE USED OR HAVE BEEN USED, STORED, OR DISPOSED OF BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR, TO THE COMPANY’S KNOWLEDGE, BY ANY OTHER PERSON
OR ENTITY ON ANY PROPERTY OWNED, LEASED OR USED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES. FOR THE PURPOSES OF THE PRECEDING SENTENCE, “HAZARDOUS MATERIALS”
SHALL MEAN:


 


(A)           MATERIALS WHICH ARE LISTED OR OTHERWISE DEFINED AS “HAZARDOUS” OR
“TOXIC” UNDER ANY APPLICABLE LOCAL, STATE, FEDERAL AND/OR FOREIGN LAWS AND
REGULATIONS THAT GOVERN THE EXISTENCE AND/OR REMEDY OF CONTAMINATION ON
PROPERTY, THE PROTECTION OF THE ENVIRONMENT FROM CONTAMINATION, THE CONTROL OF
HAZARDOUS WASTES, OR OTHER ACTIVITIES INVOLVING HAZARDOUS SUBSTANCES, INCLUDING
BUILDING MATERIALS; OR


 


(B)           ANY PETROLEUM PRODUCTS OR NUCLEAR MATERIALS.


 


4.18         VALID OFFERING. ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND
WARRANTIES OF THE PURCHASER CONTAINED IN THIS AGREEMENT, THE OFFER, SALE AND
ISSUANCE OF THE SECURITIES WILL BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND WILL HAVE
BEEN REGISTERED OR QUALIFIED (OR ARE EXEMPT FROM REGISTRATION AND QUALIFICATION)
UNDER THE REGISTRATION, PERMIT OR QUALIFICATION REQUIREMENTS OF ALL APPLICABLE
STATE SECURITIES LAWS.


 


4.19         FULL DISCLOSURE. EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES
HAS PROVIDED THE PURCHASER WITH ALL INFORMATION REQUESTED BY THE PURCHASER IN
CONNECTION WITH ITS DECISION TO PURCHASE THE NOTE AND WARRANT, INCLUDING ALL
INFORMATION THE COMPANY AND ITS SUBSIDIARIES BELIEVE IS REASONABLY NECESSARY TO
MAKE SUCH INVESTMENT DECISION. NEITHER THIS AGREEMENT, THE RELATED AGREEMENTS,
THE EXHIBITS AND SCHEDULES HERETO AND THERETO NOR ANY OTHER DOCUMENT DELIVERED
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES TO PURCHASER OR ITS ATTORNEYS OR
AGENTS IN CONNECTION HEREWITH OR THEREWITH OR WITH THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT NOR OMIT TO
STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN
OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY ARE MADE, NOT
MISLEADING. ANY FINANCIAL PROJECTIONS AND OTHER ESTIMATES PROVIDED TO THE
PURCHASER BY THE COMPANY OR ANY OF ITS SUBSIDIARIES WERE BASED ON THE COMPANY’S
AND ITS SUBSIDIARIES’ EXPERIENCE IN THE INDUSTRY AND ON ASSUMPTIONS OF FACT AND
OPINION AS TO FUTURE EVENTS WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES, AT THE
DATE OF THE ISSUANCE OF SUCH PROJECTIONS OR ESTIMATES, BELIEVED TO BE
REASONABLE.


 


4.20         INSURANCE. EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS
GENERAL COMMERCIAL, PRODUCT LIABILITY, FIRE AND CASUALTY INSURANCE POLICIES WITH
COVERAGES, WHICH THE COMPANY BELIEVES, ARE CUSTOMARY FOR COMPANIES SIMILARLY
SITUATED TO THE COMPANY AND ITS SUBSIDIARIES IN THE SAME OR SIMILAR BUSINESS.

 

11

--------------------------------------------------------------------------------


 


4.21         SEC REPORTS. EXCEPT AS SET FORTH ON SCHEDULE 4.21, THE COMPANY HAS
FILED ALL PROXY STATEMENTS, REPORTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY
IT UNDER THE SECURITIES EXCHANGE ACT 1934, AS AMENDED (THE “EXCHANGE ACT”). THE
COMPANY HAS FURNISHED THE PURCHASER COPIES OF:  (I) ITS ANNUAL REPORTS ON
FORM 10-K FOR ITS FISCAL YEARS ENDED DECEMBER 31, 2004, 2003 AND 2002; AND
(II) ITS QUARTERLY REPORTS ON FORM 10-QSB FOR ITS FISCAL QUARTER ENDED
SEPTEMBER 30, 2005, AND THE FORM 8-K FILINGS WHICH IT HAS MADE DURING THE FISCAL
YEAR 2005 AND 2006 TO DATE (COLLECTIVELY, THE “SEC REPORTS”). EXCEPT AS SET
FORTH ON SCHEDULE 4.21, EACH SEC REPORT WAS, AT THE TIME OF ITS FILING, IN
SUBSTANTIAL COMPLIANCE WITH THE REQUIREMENTS OF ITS RESPECTIVE FORM AND NONE OF
THE SEC REPORTS, NOR THE FINANCIAL STATEMENTS (AND THE NOTES THERETO) INCLUDED
IN THE SEC REPORTS, AS OF THEIR RESPECTIVE FILING DATES, CONTAINED ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


4.22         LISTING. THE COMPANY’S COMMON STOCK IS LISTED OR QUOTED, AS
APPLICABLE, ON A PRINCIPAL MARKET (AS HEREAFTER DEFINED) AND SATISFIES AND AT
ALL TIMES HEREAFTER WILL SATISFY, ALL REQUIREMENTS FOR THE CONTINUATION OF SUCH
LISTING OR QUOTATION, AS APPLICABLE. EXCEPT AS SET FORTH ON SCHEDULE 4.22, THE
COMPANY HAS NOT RECEIVED ANY NOTICE THAT ITS COMMON STOCK WILL BE DELISTED FROM,
OR NO LONGER QUOTED ON, AS APPLICABLE, THE PRINCIPAL MARKET OR THAT ITS COMMON
STOCK DOES NOT MEET ALL REQUIREMENTS FOR SUCH LISTING OR QUOTATION, AS
APPLICABLE. FOR PURPOSES HEREOF, THE TERM “PRINCIPAL MARKET” MEANS THE NASD OVER
THE COUNTER BULLETIN BOARD, NASDAQ CAPITAL MARKET, NASDAQ NATIONAL MARKETS
SYSTEM, AMERICAN STOCK EXCHANGE OR NEW YORK STOCK EXCHANGE (WHICHEVER OF THE
FOREGOING IS AT THE TIME THE PRINCIPAL TRADING EXCHANGE OR MARKET FOR THE COMMON
STOCK).


 


4.23         NO INTEGRATED OFFERING. NEITHER THE COMPANY, NOR ANY OF ITS
SUBSIDIARIES OR AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS
DIRECTLY OR INDIRECTLY MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY
OFFERS TO BUY ANY SECURITY (OTHER THAN SECURITIES ISSUED TO PURCHASER ON
AUGUST 25, 2005 AND ON FEBRUARY 10, 2006) UNDER CIRCUMSTANCES THAT WOULD CAUSE
THE OFFERING OF THE SECURITIES PURSUANT TO THIS AGREEMENT OR ANY OF THE RELATED
AGREEMENTS TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF
THE SECURITIES ACT WHICH WOULD PREVENT THE COMPANY FROM SELLING THE SECURITIES
PURSUANT TO RULE 506 UNDER THE SECURITIES ACT, OR ANY APPLICABLE
EXCHANGE-RELATED STOCKHOLDER APPROVAL PROVISIONS, NOR WILL THE COMPANY OR ANY OF
ITS AFFILIATES OR SUBSIDIARIES TAKE ANY ACTION OR STEPS THAT WOULD CAUSE THE
OFFERING OF THE SECURITIES TO BE INTEGRATED WITH OTHER OFFERINGS.


 


4.24         STOP TRANSFER. THE SECURITIES ARE RESTRICTED SECURITIES AS OF THE
DATE OF THIS AGREEMENT. NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL
ISSUE ANY STOP TRANSFER ORDER OR OTHER ORDER IMPEDING THE SALE AND DELIVERY OF
ANY OF THE SECURITIES AT SUCH TIME AS THE SECURITIES ARE REGISTERED FOR PUBLIC
SALE OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE, EXCEPT AS REQUIRED BY STATE
AND FEDERAL SECURITIES LAWS.


 


4.25         DILUTION. THE COMPANY SPECIFICALLY ACKNOWLEDGES THAT ITS OBLIGATION
TO ISSUE THE SHARES OF COMMON STOCK UPON EXERCISE OF THE WARRANT IS BINDING UPON
THE COMPANY AND ENFORCEABLE REGARDLESS OF THE DILUTION SUCH ISSUANCE MAY HAVE ON
THE OWNERSHIP INTERESTS OF OTHER SHAREHOLDERS OF THE COMPANY.

 

12

--------------------------------------------------------------------------------


 


4.26         PATRIOT ACT.            THE COMPANY CERTIFIES THAT, TO THE BEST OF
COMPANY’S KNOWLEDGE, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS BEEN
DESIGNATED, NOR IS OR SHALL BE OWNED OR CONTROLLED, BY A “SUSPECTED TERRORIST”
AS DEFINED IN EXECUTIVE ORDER 13224. THE COMPANY HEREBY ACKNOWLEDGES THAT THE
PURCHASER SEEKS TO COMPLY WITH ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING
AND RELATED ACTIVITIES. IN FURTHERANCE OF THOSE EFFORTS, THE COMPANY HEREBY
REPRESENTS, WARRANTS AND COVENANTS THAT:  (I) NONE OF THE CASH OR PROPERTY THAT
THE COMPANY OR ANY OF ITS SUBSIDIARIES WILL PAY OR WILL CONTRIBUTE TO THE
PURCHASER HAS BEEN OR SHALL BE DERIVED FROM, OR RELATED TO, ANY ACTIVITY THAT IS
DEEMED CRIMINAL UNDER UNITED STATES LAW; AND (II) NO CONTRIBUTION OR PAYMENT BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES TO THE PURCHASER, TO THE EXTENT THAT THEY
ARE WITHIN THE COMPANY’S AND/OR ITS SUBSIDIARIES’ CONTROL SHALL CAUSE THE
PURCHASER TO BE IN VIOLATION OF THE UNITED STATES BANK SECRECY ACT, THE UNITED
STATES INTERNATIONAL MONEY LAUNDERING CONTROL ACT OF 1986 OR THE UNITED STATES
INTERNATIONAL MONEY LAUNDERING ABATEMENT AND ANTI-TERRORIST FINANCING ACT OF
2001. THE COMPANY SHALL PROMPTLY NOTIFY THE PURCHASER IF ANY OF THESE
REPRESENTATIONS, WARRANTIES OR COVENANTS CEASES TO BE TRUE AND ACCURATE
REGARDING THE COMPANY OR ANY OF ITS SUBSIDIARIES. THE COMPANY SHALL PROVIDE THE
PURCHASER ALL ADDITIONAL INFORMATION REGARDING THE COMPANY OR ANY OF ITS
SUBSIDIARIES THAT THE PURCHASER DEEMS NECESSARY OR CONVENIENT TO ENSURE
COMPLIANCE WITH ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING AND SIMILAR
ACTIVITIES. THE COMPANY UNDERSTANDS AND AGREES THAT IF AT ANY TIME IT IS
DISCOVERED THAT ANY OF THE FOREGOING REPRESENTATIONS, WARRANTIES OR COVENANTS
ARE INCORRECT, OR IF OTHERWISE REQUIRED BY APPLICABLE LAW OR REGULATION RELATED
TO MONEY LAUNDERING OR SIMILAR ACTIVITIES, THE PURCHASER MAY UNDERTAKE
APPROPRIATE ACTIONS TO ENSURE COMPLIANCE WITH APPLICABLE LAW OR REGULATION,
INCLUDING BUT NOT LIMITED TO SEGREGATION AND/OR REDEMPTION OF THE PURCHASER’S
INVESTMENT IN THE COMPANY. THE COMPANY FURTHER UNDERSTANDS THAT THE PURCHASER
MAY RELEASE CONFIDENTIAL INFORMATION ABOUT THE COMPANY AND ITS SUBSIDIARIES AND,
IF APPLICABLE, ANY UNDERLYING BENEFICIAL OWNERS, TO PROPER AUTHORITIES IF THE
PURCHASER, IN ITS SOLE DISCRETION, DETERMINES THAT IT IS IN THE BEST INTERESTS
OF THE PURCHASER IN LIGHT OF RELEVANT RULES AND REGULATIONS UNDER THE LAWS SET
FORTH IN SUBSECTION (II) ABOVE.


 


4.27         ERISA. BASED UPON THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974 (“ERISA”), AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER: 
(I) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ENGAGED IN ANY
PROHIBITED TRANSACTIONS (AS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975 OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)); (II) EACH OF THE
COMPANY AND EACH OF ITS SUBSIDIARIES HAS MET ALL APPLICABLE MINIMUM FUNDING
REQUIREMENTS UNDER SECTION 302 OF ERISA IN RESPECT OF ITS PLANS; (III) NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY KNOWLEDGE OF ANY EVENT OR
OCCURRENCE WHICH WOULD CAUSE THE PENSION BENEFIT GUARANTY CORPORATION TO
INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE ANY EMPLOYEE BENEFIT
PLAN(S); (IV) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY FIDUCIARY
RESPONSIBILITY FOR INVESTMENTS WITH RESPECT TO ANY PLAN EXISTING FOR THE BENEFIT
OF PERSONS OTHER THAN THE COMPANY’S OR SUCH SUBSIDIARY’S EMPLOYEES; AND
(V) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS WITHDRAWN, COMPLETELY OR
PARTIALLY, FROM ANY MULTI-EMPLOYER PENSION PLAN SO AS TO INCUR LIABILITY UNDER
THE MULTIEMPLOYER PENSION PLAN AMENDMENTS ACT OF 1980.

 

13

--------------------------------------------------------------------------------


 


5.             REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. THE PURCHASER
HEREBY REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS (SUCH REPRESENTATIONS
AND WARRANTIES DO NOT LESSEN OR OBVIATE THE REPRESENTATIONS AND WARRANTIES OF
THE COMPANY SET FORTH IN THIS AGREEMENT):


 


5.1           NO SHORTING. THE PURCHASER OR ANY OF ITS AFFILIATES AND INVESTMENT
PARTNERS HAS NOT, WILL NOT AND WILL NOT CAUSE ANY PERSON OR ENTITY, TO DIRECTLY
ENGAGE IN “SHORT SALES” OF THE COMPANY’S COMMON STOCK AS LONG AS THE NOTE SHALL
BE OUTSTANDING.


 


5.2           REQUISITE POWER AND AUTHORITY. THE PURCHASER HAS ALL NECESSARY
POWER AND AUTHORITY UNDER ALL APPLICABLE PROVISIONS OF LAW TO EXECUTE AND
DELIVER THIS AGREEMENT AND THE RELATED AGREEMENTS AND TO CARRY OUT THEIR
PROVISIONS. ALL CORPORATE ACTION ON THE PURCHASER’S PART REQUIRED FOR THE LAWFUL
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE RELATED AGREEMENTS HAVE BEEN OR
WILL BE EFFECTIVELY TAKEN PRIOR TO THE CLOSING. UPON THEIR EXECUTION AND
DELIVERY, THIS AGREEMENT AND THE RELATED AGREEMENTS WILL BE VALID AND BINDING
OBLIGATIONS OF THE PURCHASER, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS,
EXCEPT:


 


(A)           AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS; AND


 


(B)           AS LIMITED BY GENERAL PRINCIPLES OF EQUITY THAT RESTRICT THE
AVAILABILITY OF EQUITABLE AND LEGAL REMEDIES.


 


5.3           INVESTMENT REPRESENTATIONS. THE PURCHASER UNDERSTANDS THAT THE
SECURITIES ARE BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM REGISTRATION
CONTAINED IN THE SECURITIES ACT BASED IN PART UPON THE PURCHASER’S
REPRESENTATIONS CONTAINED IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THAT
THE PURCHASER IS AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF REGULATION D
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THE
PURCHASER CONFIRMS THAT IT HAS RECEIVED OR HAS HAD FULL ACCESS TO ALL THE
INFORMATION IT CONSIDERS NECESSARY OR APPROPRIATE TO MAKE AN INFORMED INVESTMENT
DECISION WITH RESPECT TO THE NOTE AND THE WARRANT TO BE PURCHASED BY IT UNDER
THIS AGREEMENT AND THE WARRANT SHARES ACQUIRED BY IT UPON THE EXERCISE OF THE
WARRANT. THE PURCHASER FURTHER CONFIRMS THAT IT HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND RECEIVE ANSWERS FROM THE COMPANY REGARDING THE COMPANY’S AND ITS
SUBSIDIARIES’ BUSINESS, MANAGEMENT AND FINANCIAL AFFAIRS AND THE TERMS AND
CONDITIONS OF THE OFFERING, THE NOTE, THE WARRANT AND THE SECURITIES AND TO
OBTAIN ADDITIONAL INFORMATION (TO THE EXTENT THE COMPANY POSSESSED SUCH
INFORMATION OR COULD ACQUIRE IT WITHOUT UNREASONABLE EFFORT OR EXPENSE)
NECESSARY TO VERIFY ANY INFORMATION FURNISHED TO THE PURCHASER OR TO WHICH THE
PURCHASER HAD ACCESS.


 


5.4           THE PURCHASER BEARS ECONOMIC RISK. THE PURCHASER HAS SUBSTANTIAL
EXPERIENCE IN EVALUATING AND INVESTING IN PRIVATE PLACEMENT TRANSACTIONS OF
SECURITIES IN COMPANIES SIMILAR TO THE COMPANY SO THAT IT IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF ITS INVESTMENT IN THE COMPANY AND HAS THE
CAPACITY TO PROTECT ITS OWN INTERESTS. THE PURCHASER MUST BEAR THE ECONOMIC RISK
OF THIS INVESTMENT UNTIL THE SECURITIES ARE SOLD PURSUANT TO: (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT; OR (II) AN EXEMPTION FROM
REGISTRATION IS AVAILABLE WITH RESPECT TO SUCH SALE.

 

14

--------------------------------------------------------------------------------


 


5.5           ACQUISITION FOR OWN ACCOUNT. THE PURCHASER IS ACQUIRING THE NOTE,
THE WARRANT AND THE WARRANT SHARES FOR THE PURCHASER’S OWN ACCOUNT FOR
INVESTMENT ONLY, AND NOT AS A NOMINEE OR AGENT AND NOT WITH A VIEW TOWARDS OR
FOR RESALE IN CONNECTION WITH THEIR DISTRIBUTION.


 


5.6           THE PURCHASER CAN PROTECT ITS INTEREST. THE PURCHASER REPRESENTS
THAT BY REASON OF ITS, OR OF ITS MANAGEMENT’S, BUSINESS AND FINANCIAL
EXPERIENCE, THE PURCHASER HAS THE CAPACITY TO EVALUATE THE MERITS AND RISKS OF
ITS INVESTMENT IN THE NOTE, THE WARRANT AND THE SECURITIES AND TO PROTECT ITS
OWN INTERESTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT
AND THE RELATED AGREEMENTS. FURTHER, THE PURCHASER IS AWARE OF NO PUBLICATION OF
ANY ADVERTISEMENT IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THE
AGREEMENT OR THE RELATED AGREEMENTS.


 


5.7           ACCREDITED INVESTOR. THE PURCHASER REPRESENTS THAT IT IS AN
ACCREDITED INVESTOR WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT.


 


5.8           PATRIOT ACT. THE PURCHASER CERTIFIES THAT, TO THE BEST OF ITS
KNOWLEDGE, THE PURCHASER HAS NOT BEEN DESIGNATED, AND IS NOT OWNED OR
CONTROLLED, BY A “SUSPECTED TERRORIST” AS DEFINED IN EXECUTIVE ORDER 13224. THE
PURCHASER SEEKS TO COMPLY WITH ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING
AND RELATED ACTIVITIES. IN FURTHERANCE OF THOSE EFFORTS, THE PURCHASER HEREBY
REPRESENTS, WARRANTS AND COVENANTS THAT:  (I) NONE OF THE CASH OR PROPERTY THAT
THE PURCHASER WILL USE TO MAKE THE LOANS HAS BEEN OR SHALL BE DERIVED FROM, OR
RELATED TO, ANY ACTIVITY THAT IS DEEMED CRIMINAL UNDER UNITED STATES LAW; AND
(II) NO DISBURSEMENT BY THE PURCHASER TO ANY COMPANY TO THE EXTENT WITHIN THE
PURCHASER’S CONTROL, SHALL CAUSE THE PURCHASER TO BE IN VIOLATION OF THE UNITED
STATES BANK SECRECY ACT, THE UNITED STATES INTERNATIONAL MONEY LAUNDERING
CONTROL ACT OF 1986 OR THE UNITED STATES INTERNATIONAL MONEY LAUNDERING
ABATEMENT AND ANTI-TERRORIST FINANCING ACT OF 2001. THE PURCHASER SHALL PROMPTLY
NOTIFY THE COMPANY AGENT IF ANY OF THESE REPRESENTATIONS CEASES TO BE TRUE AND
ACCURATE REGARDING THE PURCHASER. THE PURCHASER AGREES TO PROVIDE THE COMPANY
ANY ADDITIONAL INFORMATION REGARDING THE PURCHASER THAT THE COMPANY DEEMS
NECESSARY OR CONVENIENT TO ENSURE COMPLIANCE WITH ALL APPLICABLE LAWS CONCERNING
MONEY LAUNDERING AND SIMILAR ACTIVITIES. THE PURCHASER UNDERSTANDS AND AGREES
THAT IF AT ANY TIME IT IS DISCOVERED THAT ANY OF THE FOREGOING REPRESENTATIONS
ARE INCORRECT, OR IF OTHERWISE REQUIRED BY APPLICABLE LAW OR REGULATION RELATED
TO MONEY LAUNDERING SIMILAR ACTIVITIES, THE PURCHASER MAY UNDERTAKE APPROPRIATE
ACTIONS TO ENSURE COMPLIANCE WITH APPLICABLE LAW OR REGULATION, INCLUDING BUT
NOT LIMITED TO SEGREGATION AND/OR REDEMPTION OF THE PURCHASER’S INVESTMENT IN
THE COMPANY. THE PURCHASER FURTHER UNDERSTANDS THAT THE COMPANY MAY RELEASE
INFORMATION ABOUT THE PURCHASER AND, IF APPLICABLE, ANY UNDERLYING BENEFICIAL
OWNERS, TO PROPER AUTHORITIES IF THE COMPANY, IN ITS SOLE DISCRETION, DETERMINES
THAT IT IS IN THE BEST INTERESTS OF THE COMPANY IN LIGHT OF RELEVANT RULES AND
REGULATIONS UNDER THE LAWS SET FORTH IN SUBSECTION (II) ABOVE


 


5.9           LEGENDS.


 


(A)           THE NOTE SHALL BEAR SUBSTANTIALLY THE FOLLOWING LEGEND:


 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES

 

15

--------------------------------------------------------------------------------


 

LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID
ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IWT TESORO CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

 


(B)           THE WARRANT SHARES, IF NOT ISSUED BY DWAC SYSTEM (AS HEREINAFTER
DEFINED), SHALL BEAR A LEGEND WHICH SHALL BE IN SUBSTANTIALLY THE FOLLOWING
FORM UNTIL SUCH SHARES ARE COVERED BY AN EFFECTIVE REGISTRATION STATEMENT FILED
WITH THE SEC:


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO UNDER SAID ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IWT TESORO CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

 


(C)           THE WARRANT SHALL BEAR SUBSTANTIALLY THE FOLLOWING LEGEND:


 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IWT
TESORO CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

 


6.             COVENANTS OF THE COMPANY. THE COMPANY COVENANTS AND AGREES WITH
THE PURCHASER AS FOLLOWS:


 


6.1           STOP-ORDERS. THE COMPANY WILL ADVISE THE PURCHASER, PROMPTLY AFTER
IT RECEIVES NOTICE OF ISSUANCE BY THE SEC, ANY STATE SECURITIES COMMISSION OR
ANY OTHER REGULATORY AUTHORITY OF ANY STOP ORDER OR OF ANY ORDER PREVENTING OR
SUSPENDING ANY OFFERING OF ANY SECURITIES OF THE COMPANY, OR OF THE SUSPENSION
OF THE QUALIFICATION OF THE COMMON STOCK OF THE

 

16

--------------------------------------------------------------------------------


 


COMPANY FOR OFFERING OR SALE IN ANY JURISDICTION, OR THE INITIATION OF ANY
PROCEEDING FOR ANY SUCH PURPOSE.


 


6.2           LISTING. THE COMPANY SHALL PROMPTLY SECURE THE LISTING OR
QUOTATION, AS APPLICABLE, COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANT ON
THE PRINCIPAL MARKET UPON WHICH SHARES OF COMMON STOCK ARE LISTED OR QUOTED FOR
TRADING, AS APPLICABLE (SUBJECT TO OFFICIAL NOTICE OF ISSUANCE) AND SHALL
MAINTAIN SUCH LISTING OR QUOTATION, AS APPLICABLE, SO LONG AS ANY OTHER SHARES
OF COMMON STOCK SHALL BE SO LISTED OR QUOTED, AS APPLICABLE. THE COMPANY WILL
MAINTAIN THE LISTING OR QUOTATION, AS APPLICABLE, OF ITS COMMON STOCK ON THE
PRINCIPAL MARKET, AND WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE COMPANY’S
REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR RULES OF THE
NATIONAL ASSOCIATION OF SECURITIES DEALERS (“NASD”) AND SUCH EXCHANGES, AS
APPLICABLE.


 


6.3           MARKET REGULATIONS. THE COMPANY SHALL NOTIFY THE SEC, NASD AND
APPLICABLE STATE AUTHORITIES, IN ACCORDANCE WITH THEIR REQUIREMENTS, OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND SHALL TAKE ALL OTHER NECESSARY
ACTION AND PROCEEDINGS AS MAY BE REQUIRED AND PERMITTED BY APPLICABLE LAW,
RULE AND REGULATION, FOR THE LEGAL AND VALID ISSUANCE OF THE SECURITIES TO THE
PURCHASER AND PROMPTLY PROVIDE COPIES THEREOF TO THE PURCHASER.


 


6.4           REPORTING REQUIREMENTS. THE COMPANY SHALL TIMELY FILE WITH THE SEC
ALL REPORTS REQUIRED TO BE FILED PURSUANT TO THE EXCHANGE ACT AND REFRAIN FROM
TERMINATING ITS STATUS AS AN ISSUER REQUIRED BY THE EXCHANGE ACT TO FILE REPORTS
THEREUNDER EVEN IF THE EXCHANGE ACT OR THE RULES OR REGULATIONS THEREUNDER WOULD
PERMIT SUCH TERMINATION.


 


6.5           USE OF FUNDS. THE COMPANY SHALL USE THE PROCEEDS OF THE SALE OF
THE NOTE AND THE WARRANT FOR GENERAL WORKING CAPITAL PURPOSES ONLY.


 


6.6           ACCESS TO FACILITIES. INTENTIONALLY OMITTED.


 


6.7           TAXES. EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES WILL
PROMPTLY PAY AND DISCHARGE, OR CAUSE TO BE PAID AND DISCHARGED, WHEN DUE AND
PAYABLE, ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON
THE INCOME, PROFITS, PROPERTY OR BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES;
PROVIDED, HOWEVER, THAT ANY SUCH TAX, ASSESSMENT, CHARGE OR LEVY NEED NOT BE
PAID CURRENTLY IF (I) THE VALIDITY THEREOF SHALL CURRENTLY AND DILIGENTLY BE
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (II) SUCH TAX, ASSESSMENT,
CHARGE OR LEVY SHALL HAVE NO EFFECT ON THE LIEN PRIORITY OF THE PURCHASER IN ANY
PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES AND (III) IF THE COMPANY
AND/OR SUCH SUBSIDIARY SHALL HAVE SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH
RESPECT THERETO IN ACCORDANCE WITH GAAP; AND PROVIDED, FURTHER, THAT THE COMPANY
AND ITS SUBSIDIARIES WILL PAY ALL SUCH TAXES, ASSESSMENTS, CHARGES OR LEVIES
FORTHWITH UPON THE COMMENCEMENT OF PROCEEDINGS TO FORECLOSE ANY LIEN WHICH
MAY HAVE ATTACHED AS SECURITY THEREFOR.


 


6.8           INSURANCE. EACH OF THE COMPANY AND ITS SUBSIDIARIES WILL KEEP ITS
ASSETS WHICH ARE OF AN INSURABLE CHARACTER INSURED BY FINANCIALLY SOUND AND
REPUTABLE INSURERS AGAINST LOSS OR DAMAGE BY FIRE, EXPLOSION AND OTHER RISKS
CUSTOMARILY INSURED AGAINST BY COMPANIES IN SIMILAR BUSINESS SIMILARLY SITUATED
AS THE COMPANY AND ITS SUBSIDIARIES; AND THE COMPANY AND ITS

 

17

--------------------------------------------------------------------------------


 


SUBSIDIARIES WILL MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS,
INSURANCE AGAINST OTHER HAZARDS AND RISKS AND LIABILITY TO PERSONS AND PROPERTY
TO THE EXTENT AND IN THE MANNER WHICH THE COMPANY REASONABLY BELIEVES IS
CUSTOMARY FOR COMPANIES IN SIMILAR BUSINESS SIMILARLY SITUATED AS THE COMPANY
AND ITS SUBSIDIARIES AND TO THE EXTENT AVAILABLE ON COMMERCIALLY REASONABLE
TERMS. THE COMPANY, AND EACH OF ITS SUBSIDIARIES, WILL JOINTLY AND SEVERALLY
BEAR THE FULL RISK OF LOSS FROM ANY LOSS OF ANY NATURE WHATSOEVER WITH RESPECT
TO THE ASSETS PLEDGED TO THE PURCHASER AS SECURITY FOR THEIR RESPECTIVE
OBLIGATIONS HEREUNDER AND UNDER THE RELATED AGREEMENTS. AT THE COMPANY’S AND
EACH OF ITS SUBSIDIARIES’ JOINT AND SEVERAL COST AND EXPENSE IN AMOUNTS AND WITH
CARRIERS REASONABLY ACCEPTABLE TO THE PURCHASER, EACH OF THE COMPANY AND EACH OF
ITS SUBSIDIARIES SHALL (I) KEEP ALL ITS INSURABLE PROPERTIES AND PROPERTIES IN
WHICH IT HAS AN INTEREST INSURED AGAINST THE HAZARDS OF FIRE, FLOOD, SPRINKLER
LEAKAGE, THOSE HAZARDS COVERED BY EXTENDED COVERAGE INSURANCE AND SUCH OTHER
HAZARDS, AND FOR SUCH AMOUNTS, AS IS CUSTOMARY IN THE CASE OF COMPANIES ENGAGED
IN BUSINESSES SIMILAR TO THE COMPANY’S OR THE RESPECTIVE SUBSIDIARY’S INCLUDING
BUSINESS INTERRUPTION INSURANCE; (II) MAINTAIN A BOND IN SUCH AMOUNTS AS IS
CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN BUSINESSES SIMILAR TO THE
COMPANY’S OR THE RESPECTIVE SUBSIDIARY’S INSURING AGAINST LARCENY, EMBEZZLEMENT
OR OTHER CRIMINAL MISAPPROPRIATION OF INSURED’S OFFICERS AND EMPLOYEES WHO
MAY EITHER SINGLY OR JOINTLY WITH OTHERS AT ANY TIME HAVE ACCESS TO THE ASSETS
OR FUNDS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES EITHER DIRECTLY OR THROUGH
GOVERNMENTAL AUTHORITY TO DRAW UPON SUCH FUNDS OR TO DIRECT GENERALLY THE
DISPOSITION OF SUCH ASSETS; (III) MAINTAIN PUBLIC AND PRODUCT LIABILITY
INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY, DEATH OR PROPERTY DAMAGE SUFFERED
BY OTHERS; (IV) MAINTAIN ALL SUCH WORKER’S COMPENSATION OR SIMILAR INSURANCE AS
MAY BE REQUIRED UNDER THE LAWS OF ANY STATE OR JURISDICTION IN WHICH THE COMPANY
OR THE RESPECTIVE SUBSIDIARY IS ENGAGED IN BUSINESS; AND (V) FURNISH THE
PURCHASER WITH (X) COPIES OF ALL POLICIES AND EVIDENCE OF THE MAINTENANCE OF
SUCH POLICIES AT LEAST THIRTY (30) DAYS BEFORE ANY EXPIRATION DATE, (Y)
EXCEPTING THE COMPANY’S WORKERS’ COMPENSATION POLICY, ENDORSEMENTS TO SUCH
POLICIES NAMING THE PURCHASER AS “CO-INSURED” OR “ADDITIONAL INSURED” AND
APPROPRIATE LOSS PAYABLE ENDORSEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO THE
PURCHASER, NAMING THE PURCHASER AS LOSS PAYEE, AND (Z) EVIDENCE THAT AS TO THE
PURCHASER THE INSURANCE COVERAGE SHALL NOT BE IMPAIRED OR INVALIDATED BY ANY ACT
OR NEGLECT OF THE COMPANY OR ANY SUBSIDIARY AND THE INSURER WILL PROVIDE THE
PURCHASER WITH AT LEAST THIRTY (30) DAYS NOTICE PRIOR TO CANCELLATION. THE
COMPANY AND EACH SUBSIDIARY SHALL INSTRUCT THE INSURANCE CARRIERS THAT IN THE
EVENT OF ANY LOSS THEREUNDER, THE CARRIERS SHALL MAKE PAYMENT FOR SUCH LOSS TO
THE COMPANY AND/OR THE SUBSIDIARY AND THE PURCHASER JOINTLY. IN THE EVENT THAT
AS OF THE DATE OF RECEIPT OF EACH LOSS RECOVERY UPON ANY SUCH INSURANCE, THE
PURCHASER HAS NOT DECLARED AN EVENT OF DEFAULT WITH RESPECT TO THIS AGREEMENT OR
ANY OF THE RELATED AGREEMENTS, THEN THE COMPANY AND/OR SUCH SUBSIDIARY SHALL BE
PERMITTED TO DIRECT THE APPLICATION OF SUCH LOSS RECOVERY PROCEEDS TOWARD
INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT THAT WOULD COMPRISE “COLLATERAL”
SECURED BY THE PURCHASER’S SECURITY INTEREST PURSUANT TO THE MASTER SECURITY
AGREEMENT OR SUCH OTHER SECURITY AGREEMENT AS SHALL BE REQUIRED BY THE
PURCHASER, WITH ANY SURPLUS FUNDS TO BE APPLIED TOWARD PAYMENT OF THE
OBLIGATIONS OF THE COMPANY TO THE PURCHASER. IN THE EVENT THAT THE PURCHASER HAS
PROPERLY DECLARED AN EVENT OF DEFAULT WITH RESPECT TO THIS AGREEMENT OR ANY OF
THE RELATED AGREEMENTS, THEN ALL LOSS RECOVERIES RECEIVED BY THE PURCHASER UPON
ANY SUCH INSURANCE THEREAFTER MAY BE APPLIED TO THE OBLIGATIONS OF THE COMPANY
HEREUNDER AND UNDER THE RELATED AGREEMENTS, IN SUCH ORDER AS THE PURCHASER
MAY DETERMINE. ANY SURPLUS (FOLLOWING SATISFACTION OF ALL COMPANY OBLIGATIONS TO
THE PURCHASER) SHALL BE PAID BY THE PURCHASER TO THE COMPANY OR

 

18

--------------------------------------------------------------------------------


 


APPLIED AS MAY BE OTHERWISE REQUIRED BY LAW. ANY DEFICIENCY THEREON SHALL BE
PAID BY THE COMPANY OR THE SUBSIDIARY, AS APPLICABLE, TO THE PURCHASER, ON
DEMAND.


 


6.9           INTELLECTUAL PROPERTY. EACH OF THE COMPANY AND EACH OF ITS
SUBSIDIARIES SHALL MAINTAIN IN FULL FORCE AND EFFECT ITS EXISTENCE, RIGHTS AND
FRANCHISES AND ALL LICENSES AND OTHER RIGHTS TO USE INTELLECTUAL PROPERTY OWNED
OR POSSESSED BY IT AND REASONABLY DEEMED TO BE NECESSARY TO THE CONDUCT OF ITS
BUSINESS.


 


6.10         PROPERTIES. EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES WILL
KEEP ITS PROPERTIES IN GOOD REPAIR, WORKING ORDER AND CONDITION, REASONABLE WEAR
AND TEAR EXCEPTED, AND FROM TIME TO TIME MAKE ALL NEEDFUL AND PROPER REPAIRS,
RENEWALS, REPLACEMENTS, ADDITIONS AND IMPROVEMENTS THERETO; AND EACH OF THE
COMPANY AND EACH OF ITS SUBSIDIARIES WILL AT ALL TIMES COMPLY WITH EACH
PROVISION OF ALL LEASES TO WHICH IT IS A PARTY OR UNDER WHICH IT OCCUPIES
PROPERTY IF THE BREACH OF SUCH PROVISION COULD, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.11         CONFIDENTIALITY. THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF
ITS SUBSIDIARIES TO, DISCLOSE, AND WILL NOT INCLUDE IN ANY PUBLIC ANNOUNCEMENT,
THE NAME OF THE PURCHASER, UNLESS EXPRESSLY AGREED TO BY THE PURCHASER OR UNLESS
AND UNTIL SUCH DISCLOSURE IS REQUIRED BY LAW OR APPLICABLE REGULATION, AND THEN
ONLY TO THE EXTENT OF SUCH REQUIREMENT. NOTWITHSTANDING THE FOREGOING, THE
COMPANY MAY DISCLOSE THE PURCHASER’S IDENTITY AND THE TERMS OF THIS AGREEMENT TO
ITS CURRENT AND PROSPECTIVE DEBT AND EQUITY FINANCING SOURCES.


 


6.12         REQUIRED APPROVALS. SUBJECT TO THE PROVISIONS OF THAT CERTAIN
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED AS OF DECEMBER 31,
2004 AMONG FLEET CAPITAL CORPORATION, THE COMPANY, INTERNATIONAL WHOLESALE
TILE, INC. (“IWT”), THE TILE CLUB, INC. (“TILE CLUB”) AND IMPORT FLOORING
GROUP, INC. (“IMPORT”) (AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME,
THE “WORKING CAPITAL LENDER LOAN AGREEMENT”) AND ALL AGREEMENTS, INSTRUMENTS,
DOCUMENTS,  MORTGAGES, PLEDGES, POWERS OF ATTORNEY, CONSENTS, ASSIGNMENTS,
CONTRACTS, NOTICE, SECURITY AGREEMENTS, TRUST AGREEMENTS AND GUARANTEES EXECUTED
IN CONNECTION WITH THE WORKING CAPITAL LENDER LOAN AGREEMENT (ALL SUCH
DOCUMENTS, AS EACH MAY BE AMENDED, SUPPLEMENTED OR MODIFIED, THE “WORKING
CAPITAL LENDER LOAN DOCUMENTS”).


 


6.13         (I)  FOR SO LONG AS TWENTY-FIVE PERCENT (25%) OF THE PRINCIPAL
AMOUNT OF THE NOTE IS OUTSTANDING, THE COMPANY, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE PURCHASER, SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO:


 


(A)           (I) DIRECTLY OR INDIRECTLY DECLARE OR PAY ANY DIVIDENDS, OTHER
THAN DIVIDENDS PAID TO THE COMPANY OR ANY OF ITS WHOLLY-OWNED SUBSIDIARIES,
(II) ISSUE ANY PREFERRED STOCK THAT IS MANDITORILY REDEEMABLE PRIOR TO THE ONE
YEAR ANNIVERSARY OF THE MATURITY DATE (AS DEFINED IN THE NOTE) OR (III) REDEEM
ANY OF ITS PREFERRED STOCK OR OTHER EQUITY INTERESTS;


 


(B)           LIQUIDATE, DISSOLVE OR EFFECT A MATERIAL REORGANIZATION (IT BEING
UNDERSTOOD THAT IN NO EVENT SHALL THE COMPANY OR ANY OF ITS SUBSIDIARIES
DISSOLVE, LIQUIDATE OR MERGE WITH ANY OTHER PERSON OR ENTITY (UNLESS, IN THE
CASE OF SUCH A MERGER, THE COMPANY OR, IN

 

19

--------------------------------------------------------------------------------


 


THE CASE OF MERGER NOT INVOLVING THE COMPANY, SUCH SUBSIDIARY, AS APPLICABLE, IS
THE SURVIVING ENTITY);


 


(C)           BECOME SUBJECT TO (INCLUDING, WITHOUT LIMITATION, BY WAY OF
AMENDMENT TO OR MODIFICATION OF) ANY AGREEMENT OR INSTRUMENT WHICH BY ITS TERMS
WOULD (UNDER ANY CIRCUMSTANCES) RESTRICT THE COMPANY’S OR ANY OF ITS
SUBSIDIARIES, RIGHT TO PERFORM THE PROVISIONS OF THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY OF THE AGREEMENTS CONTEMPLATED HEREBY OR THEREBY;


 


(D)           MATERIALLY ALTER OR CHANGE THE SCOPE OF THE BUSINESS OF THE
COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE; OR


 


(E)           (I) CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS
(EXCLUSIVE OF TRADE DEBT AND DEBT INCURRED TO FINANCE THE PURCHASE OF EQUIPMENT
(NOT IN EXCESS OF FIVE PERCENT (5%) OF THE FAIR MARKET VALUE OF THE COMPANY’S
AND ITS SUBSIDIARIES’ ASSETS)) WHETHER SECURED OR UNSECURED OTHER THAN (X) THE
COMPANY’S OBLIGATIONS OWED TO THE PURCHASER, (Y) INDEBTEDNESS SET FORTH ON
SCHEDULE 6.12(E) ATTACHED HERETO AND MADE A PART HEREOF AND ANY REFINANCINGS OR
REPLACEMENTS THEREOF ON TERMS NO LESS FAVORABLE TO THE PURCHASER THAN THE
INDEBTEDNESS BEING REFINANCED OR REPLACED, AND (Z) ANY INDEBTEDNESS INCURRED IN
CONNECTION WITH THE PURCHASE OF ASSETS (OTHER THAN EQUIPMENT) IN THE ORDINARY
COURSE OF BUSINESS, OR ANY REFINANCINGS OR REPLACEMENTS THEREOF ON TERMS NO LESS
FAVORABLE TO THE PURCHASER THAN THE INDEBTEDNESS BEING REFINANCED OR REPLACED,
SO LONG AS ANY LIEN RELATING THERETO SHALL ONLY ENCUMBER THE FIXED ASSETS SO
PURCHASED AND NO OTHER ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;
(II) CANCEL ANY INDEBTEDNESS OWING TO IT IN EXCESS OF $100,000 IN THE AGGREGATE
DURING ANY 12 MONTH PERIOD; (III) ASSUME, GUARANTEE, ENDORSE OR OTHERWISE BECOME
DIRECTLY OR CONTINGENTLY LIABLE IN CONNECTION WITH ANY OBLIGATIONS OF ANY OTHER
PERSON OR ENTITY, EXCEPT THE ENDORSEMENT OF NEGOTIABLE INSTRUMENTS BY THE
COMPANY OR ANY SUBSIDIARY THEREOF FOR DEPOSIT OR COLLECTION OR SIMILAR
TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS OR GUARANTEES OF INDEBTEDNESS
OTHERWISE PERMITTED TO BE OUTSTANDING PURSUANT TO THIS CLAUSE (E); AND


 


(II) THE COMPANY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER, SHALL NOT,
AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, CREATE OR ACQUIRE ANY
SUBSIDIARY AFTER THE DATE HEREOF UNLESS (I) SUCH SUBSIDIARY IS A WHOLLY-OWNED
SUBSIDIARY OF THE COMPANY AND (II) SUCH SUBSIDIARY BECOMES A PARTY TO THE
SECURITY AGREEMENT, THE SUBSIDIARY SECURITY AGREEMENT AND THE CONTINUING
GUARANTY (EITHER BY EXECUTING A COUNTERPART THEREOF OR AN ASSUMPTION OR JOINDER
AGREEMENT IN RESPECT THEREOF) AND, TO THE EXTENT REQUIRED BY THE PURCHASER,
SATISFIES EACH CONDITION OF THIS AGREEMENT AND THE RELATED AGREEMENTS AS IF SUCH
SUBSIDIARY WERE A SUBSIDIARY ON THE CLOSING DATE.


 

(III)         Required Approvals. Subject to the provisions of that certain
Amended and Restated Loan and Security Agreement dated as of December 31, 2004
among Fleet Capital Corporation, the Company, International Wholesale Tile, Inc.
(“IWT”), The Tile Club, Inc. (“Tile Club”) and Import Flooring Group, Inc.
(“Import”) (as amended, modified or supplemented from time to time, the “Working
Capital Lender Loan Agreement”) and all agreements, instruments, documents, 
mortgages, pledges, powers of attorney, consents, assignments, contracts,
notice, security agreements, trust agreements and guarantees executed in

 

20

--------------------------------------------------------------------------------


 

connection with the Working Capital Lender Loan Agreement (all such documents,
as each may be amended, supplemented or modified, the “Working Capital Lender
Loan Documents”).

 


6.14         REISSUANCE OF SECURITIES. THE COMPANY AGREES TO UNDERTAKE TO HAVE
CERTIFICATES REISSUED REPRESENTING THE SECURITIES WITHOUT THE LEGENDS SET FORTH
IN SECTION 5.8 ABOVE AT SUCH TIME AS:


 


(A)           THE HOLDER THEREOF IS PERMITTED TO DISPOSE OF SUCH SECURITIES
PURSUANT TO RULE 144(K) UNDER THE SECURITIES ACT; OR


 


(B)           UPON RESALE SUBJECT TO AN EFFECTIVE REGISTRATION STATEMENT AFTER
SUCH SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT.


 

The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the Purchaser and broker, if any.

 


6.15         OPINION. ON THE CLOSING DATE, THE COMPANY WILL DELIVER TO THE
PURCHASER AN OPINION ACCEPTABLE TO THE PURCHASER FROM THE COMPANY’S EXTERNAL
LEGAL COUNSEL. THE COMPANY WILL PROVIDE, AT THE COMPANY’S EXPENSE, SUCH OTHER
LEGAL OPINIONS IN THE FUTURE AS ARE DEEMED REASONABLY NECESSARY BY THE PURCHASER
(AND ACCEPTABLE TO THE PURCHASER) IN CONNECTION WITH THE EXERCISE OF THE
WARRANT.


 


6.16         MARGIN STOCK.       THE COMPANY WILL NOT PERMIT ANY OF THE PROCEEDS
OF THE NOTE OR THE WARRANT TO BE USED DIRECTLY OR INDIRECTLY TO “PURCHASE” OR
“CARRY” “MARGIN STOCK” OR TO REPAY INDEBTEDNESS INCURRED TO “PURCHASE” OR
“CARRY” “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED
TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT.


 


6.17         FINANCING RIGHT OF FIRST REFUSAL.


 


(A)           THE COMPANY HEREBY GRANTS TO THE PURCHASER A RIGHT OF FIRST
REFUSAL TO PROVIDE ANY ADDITIONAL FINANCING (AS DEFINED BELOW) TO BE ISSUED BY
THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES, SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS. FROM AND AFTER THE DATE HEREOF,  PRIOR TO THE INCURRENCE OF ANY
ADDITIONAL INDEBTEDNESS AND/OR THE SALE OR ISSUANCE OF ANY EQUITY INTERESTS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES (AN “ADDITIONAL FINANCING”), THE COMPANY
AND/OR ANY SUBSIDIARY OF THE COMPANY, AS THE CASE MAY BE, SHALL NOTIFY THE
PURCHASER OF ITS INTENTION TO ENTER INTO SUCH ADDITIONAL FINANCING. IN
CONNECTION THEREWITH, THE COMPANY AND/OR THE APPLICABLE SUBSIDIARY THEREOF SHALL
SUBMIT A FULLY EXECUTED TERM SHEET (A “PROPOSED TERM SHEET”) TO THE PURCHASER
SETTING FORTH THE TERMS, CONDITIONS AND PRICING OF ANY SUCH ADDITIONAL FINANCING
(SUCH FINANCING TO BE NEGOTIATED ON “ARM’S LENGTH” TERMS AND THE TERMS THEREOF
TO BE NEGOTIATED IN GOOD FAITH) PROPOSED TO BE ENTERED INTO BY THE COMPANY
AND/OR SUCH SUBSIDIARY. THE PURCHASER SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO DELIVER ITS OWN PROPOSED TERM SHEET (THE “PURCHASER TERM SHEET”)
SETTING FORTH THE TERMS AND CONDITIONS UPON WHICH THE PURCHASER

 

21

--------------------------------------------------------------------------------


 


WOULD BE WILLING TO PROVIDE SUCH ADDITIONAL FINANCING TO THE COMPANY AND/OR SUCH
SUBSIDIARY. THE PURCHASER TERM SHEET SHALL CONTAIN TERMS NO LESS FAVORABLE TO
THE COMPANY AND/OR SUCH SUBSIDIARY THAN THOSE OUTLINED IN PROPOSED TERM SHEET.
THE PURCHASER SHALL DELIVER SUCH PURCHASER TERM SHEET WITHIN TEN BUSINESS DAYS
OF RECEIPT OF EACH SUCH PROPOSED TERM SHEET. IF THE PROVISIONS OF THE PURCHASER
TERM SHEET ARE AT LEAST AS FAVORABLE TO THE COMPANY AND/OR SUCH SUBSIDIARY, AS
THE CASE MAY BE, AS THE PROVISIONS OF THE PROPOSED TERM SHEET, THE COMPANY
AND/OR SUCH SUBSIDIARY SHALL ENTER INTO AND CONSUMMATE THE ADDITIONAL FINANCING
TRANSACTION OUTLINED IN THE PURCHASER TERM SHEET.


 


(B)           THE COMPANY WILL NOT, AND WILL NOT PERMIT ITS SUBSIDIARIES TO,
AGREE, DIRECTLY OR INDIRECTLY, TO ANY RESTRICTION WITH ANY PERSON OR ENTITY
WHICH LIMITS THE ABILITY OF THE PURCHASER TO CONSUMMATE AN ADDITIONAL FINANCING
WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


6.18         AUTHORIZATION AND RESERVATION OF SHARES. THE COMPANY SHALL AT ALL
TIMES HAVE AUTHORIZED AND RESERVED A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK
TO PROVIDE FOR THE EXERCISE OF THE WARRANTS.


 


7.             COVENANTS OF THE PURCHASER. THE PURCHASER COVENANTS AND AGREES
WITH THE COMPANY AS FOLLOWS:


 


7.1           CONFIDENTIALITY. THE PURCHASER WILL NOT AND WILL NOT PERMIT ANY OF
ITS AFFILIATES TO, DISCLOSE, AND WILL NOT INCLUDE IN ANY PUBLIC ANNOUNCEMENT,
THE NAME OF THE COMPANY, UNLESS EXPRESSLY AGREED TO BY THE COMPANY OR UNLESS AND
UNTIL SUCH DISCLOSURE IS REQUIRED BY LAW OR APPLICABLE REGULATION, AND THEN ONLY
TO THE EXTENT OF SUCH REQUIREMENT.


 


7.2           PUBLIC INFORMATION. THE PURCHASER WILL NOT EFFECT ANY SALES IN THE
SHARES OF THE COMPANY’S COMMON STOCK WHILE IN POSSESSION OF MATERIAL, NON-PUBLIC
INFORMATION REGARDING THE COMPANY IF SUCH SALES WOULD VIOLATE APPLICABLE
SECURITIES LAW.


 


7.3           LIMITATION ON ACQUISITION OF COMMON STOCK OF THE COMPANY.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, ANY
RELATED AGREEMENT OR ANY DOCUMENT, INSTRUMENT OR AGREEMENT ENTERED INTO IN
CONNECTION WITH ANY OTHER TRANSACTIONS BETWEEN THE PURCHASER AND THE COMPANY,
THE PURCHASER MAY NOT ACQUIRE STOCK IN THE COMPANY (INCLUDING, WITHOUT
LIMITATION, PURSUANT TO A CONTRACT TO PURCHASE, BY EXERCISING AN OPTION OR
WARRANT, BY CONVERTING ANY OTHER SECURITY OR INSTRUMENT, BY ACQUIRING OR
EXERCISING ANY OTHER RIGHT TO ACQUIRE, SHARES OF STOCK OR OTHER SECURITY
CONVERTIBLE INTO SHARES OF STOCK IN THE COMPANY, OR OTHERWISE, AND SUCH
CONTRACTS, OPTIONS, WARRANTS, CONVERSION OR OTHER RIGHTS SHALL NOT BE
ENFORCEABLE OR EXERCISABLE) TO THE EXTENT SUCH STOCK ACQUISITION WOULD CAUSE ANY
INTEREST (INCLUDING ANY ORIGINAL ISSUE DISCOUNT) PAYABLE BY THE COMPANY TO THE
PURCHASER NOT TO QUALIFY AS “PORTFOLIO INTEREST” WITHIN THE MEANING OF
SECTION 881(C)(2) OF THE CODE, BY REASON OF SECTION 881(C)(3) OF THE CODE,
TAKING INTO ACCOUNT THE CONSTRUCTIVE OWNERSHIP RULES UNDER
SECTION 871(H)(3)(C) OF THE CODE (THE “STOCK ACQUISITION LIMITATION”).

 

22

--------------------------------------------------------------------------------


 


8.             COVENANTS OF THE COMPANY AND THE PURCHASER REGARDING
INDEMNIFICATION.


 


8.1           COMPANY INDEMNIFICATION. THE COMPANY AGREES TO INDEMNIFY, HOLD
HARMLESS, REIMBURSE AND DEFEND THE PURCHASER, EACH OF THE PURCHASER’S OFFICERS,
DIRECTORS, AGENTS, AFFILIATES, CONTROL PERSONS, AND PRINCIPAL SHAREHOLDERS,
AGAINST ALL CLAIMS, COSTS, EXPENSES, LIABILITIES, OBLIGATIONS, LOSSES OR DAMAGES
(INCLUDING REASONABLE LEGAL FEES) OF ANY NATURE, INCURRED BY OR IMPOSED UPON THE
PURCHASER WHICH RESULT, ARISE OUT OF OR ARE BASED UPON: (I) ANY
MISREPRESENTATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BREACH OF ANY
WARRANTY BY THE COMPANY OR ANY OF ITS SUBSIDIARIES IN THIS AGREEMENT, ANY OTHER
RELATED AGREEMENT OR IN ANY EXHIBITS OR SCHEDULES ATTACHED HERETO OR THERETO; OR
(II) ANY BREACH OR DEFAULT IN PERFORMANCE BY COMPANY OR ANY OF ITS SUBSIDIARIES
OF ANY COVENANT OR UNDERTAKING TO BE PERFORMED BY COMPANY OR ANY OF ITS
SUBSIDIARIES HEREUNDER, UNDER ANY OTHER RELATED AGREEMENT OR ANY OTHER AGREEMENT
ENTERED INTO BY THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES AND THE PURCHASER
RELATING HERETO OR THERETO.


 


8.2           PURCHASER’S INDEMNIFICATION. THE PURCHASER AGREES TO INDEMNIFY,
HOLD HARMLESS, REIMBURSE AND DEFEND THE COMPANY AND EACH OF THE COMPANY’S
OFFICERS, DIRECTORS, AGENTS, AFFILIATES, CONTROL PERSONS AND PRINCIPAL
SHAREHOLDERS, AT ALL TIMES AGAINST ANY CLAIMS, COSTS, EXPENSES, LIABILITIES,
OBLIGATIONS, LOSSES OR DAMAGES (INCLUDING REASONABLE LEGAL FEES) OF ANY NATURE,
INCURRED BY OR IMPOSED UPON THE COMPANY WHICH RESULT, ARISE OUT OF OR ARE BASED
UPON:  (I) ANY MISREPRESENTATION BY THE PURCHASER OR BREACH OF ANY WARRANTY BY
THE PURCHASER IN THIS AGREEMENT OR IN ANY EXHIBITS OR SCHEDULES ATTACHED HERETO
OR ANY RELATED AGREEMENT; OR (II) ANY BREACH OR DEFAULT IN PERFORMANCE BY THE
PURCHASER OF ANY COVENANT OR UNDERTAKING TO BE PERFORMED BY THE PURCHASER
HEREUNDER, OR ANY OTHER AGREEMENT ENTERED INTO BY THE COMPANY AND THE PURCHASER
RELATING HERETO.


 


9.             THIS SECTION INTENTIALLY OMITTED.


 


10.           REGISTRATION RIGHTS.


 


10.1         REGISTRATION RIGHTS GRANTED. THE COMPANY HEREBY GRANTS REGISTRATION
RIGHTS TO THE PURCHASER PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT.


 


10.2         OFFERING RESTRICTIONS. EXCEPT AS PREVIOUSLY DISCLOSED IN THE SEC
REPORTS OR IN THE EXCHANGE ACT FILINGS, OR STOCK OR STOCK OPTIONS GRANTED TO
EMPLOYEES OR DIRECTORS OF THE COMPANY (THESE EXCEPTIONS HEREINAFTER REFERRED TO
AS THE “EXCEPTED ISSUANCES”), NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
WILL, PRIOR TO THE FULL EXERCISE BY PURCHASER OF THE WARRANTS, (X) ENTER INTO
ANY EQUITY LINE OF CREDIT AGREEMENT OR SIMILAR AGREEMENT OR (Y) ISSUE, OR ENTER
INTO ANY AGREEMENT TO ISSUE, ANY SECURITIES WITH A VARIABLE/FLOATING CONVERSION
AND/OR PRICING FEATURE WHICH ARE OR COULD BE (BY CONVERSION OR REGISTRATION)
FREE-TRADING SECURITIES (I.E. COMMON STOCK SUBJECT TO A REGISTRATION STATEMENT).

 

23

--------------------------------------------------------------------------------


 


11.           MISCELLANEOUS.


 


11.1         GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.

 


(A)           THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.


 


(B)           THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE PURCHASER, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT
THE PURCHASER AND THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE
OF NEW YORK; AND FURTHER PROVIDED, THAT, NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE THE PURCHASER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON
THE COLLATERAL (AS DEFINED IN THE MASTER SECURITY AGREEMENT) OR ANY OTHER
SECURITY FOR THE OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY AGREEMENT), OR
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE PURCHASER. THE
COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY
OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS. THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH
IN SECTION 11.9 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAILS, PROPER POSTAGE PREPAID.


 


(C)           THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
PURCHASER AND/OR THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT,

 

24

--------------------------------------------------------------------------------


 


ANY OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.


 


11.2         SEVERABILITY. WHEREVER POSSIBLE EACH PROVISION OF THIS AGREEMENT
AND THE RELATED AGREEMENTS SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
OR ANY RELATED AGREEMENT SHALL BE PROHIBITED BY OR INVALID OR ILLEGAL UNDER
APPLICABLE LAW SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY OR ILLEGALITY, WITHOUT INVALIDATING THE REMAINDER OF
SUCH PROVISION OR THE REMAINING PROVISIONS THEREOF WHICH SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY.


 


11.3         SURVIVAL. THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
MADE HEREIN SHALL SURVIVE ANY INVESTIGATION MADE BY THE PURCHASER AND THE
CLOSING OF THE TRANSACTIONS CONTEMPLATED HEREBY TO THE EXTENT PROVIDED THEREIN.
ALL STATEMENTS AS TO FACTUAL MATTERS CONTAINED IN ANY CERTIFICATE OR OTHER
INSTRUMENT DELIVERED BY OR ON BEHALF OF THE COMPANY PURSUANT HERETO IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE DEEMED TO BE
REPRESENTATIONS AND WARRANTIES BY THE COMPANY HEREUNDER SOLELY AS OF THE DATE OF
SUCH CERTIFICATE OR INSTRUMENT. ALL INDEMNITIES SET FORTH HEREIN SHALL SURVIVE
THE EXECUTION, DELIVERY AND TERMINATION OF THIS AGREEMENT AND THE NOTE AND THE
MAKING AND REPAYMENT OF THE OBLIGATIONS ARISING HEREUNDER, UNDER THE NOTE AND
UNDER THE OTHER RELATED AGREEMENTS.


 


11.4         SUCCESSORS. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE
PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE
SUCCESSORS, HEIRS, EXECUTORS AND ADMINISTRATORS OF THE PARTIES HERETO AND SHALL
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EACH PERSON OR ENTITY WHICH SHALL
BE A HOLDER OF THE SECURITIES FROM TIME TO TIME, OTHER THAN THE HOLDERS OF
COMMON STOCK WHICH HAS BEEN SOLD BY THE PURCHASER PURSUANT TO RULE 144 OR AN
EFFECTIVE REGISTRATION STATEMENT. THE PURCHASER SHALL NOT BE PERMITTED TO ASSIGN
ITS RIGHTS HEREUNDER OR UNDER ANY RELATED AGREEMENT TO A COMPETITOR OF THE
COMPANY UNLESS AN EVENT OF DEFAULT (AS DEFINED IN THE NOTE) HAS OCCURRED AND IS
CONTINUING.


 


11.5         ENTIRE AGREEMENT; MAXIMUM INTEREST. THIS AGREEMENT, THE RELATED
AGREEMENTS, THE EXHIBITS AND SCHEDULES HERETO AND THERETO AND THE OTHER
DOCUMENTS DELIVERED PURSUANT HERETO CONSTITUTE THE FULL AND ENTIRE UNDERSTANDING
AND AGREEMENT BETWEEN THE PARTIES WITH REGARD TO THE SUBJECTS HEREOF AND NO
PARTY SHALL BE LIABLE OR BOUND TO ANY OTHER IN ANY MANNER BY ANY
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS EXCEPT AS SPECIFICALLY SET
FORTH HEREIN AND THEREIN. NOTHING CONTAINED IN THIS AGREEMENT, ANY RELATED
AGREEMENT OR IN ANY DOCUMENT REFERRED TO HEREIN OR DELIVERED IN CONNECTION
HEREWITH SHALL BE DEEMED TO ESTABLISH OR REQUIRE THE PAYMENT OF A RATE OF
INTEREST OR OTHER CHARGES IN EXCESS OF THE MAXIMUM RATE PERMITTED BY APPLICABLE
LAW. IN THE EVENT THAT THE RATE OF INTEREST OR DIVIDENDS REQUIRED TO BE PAID OR
OTHER CHARGES HEREUNDER EXCEED THE MAXIMUM RATE PERMITTED BY SUCH LAW, ANY
PAYMENTS IN EXCESS OF SUCH MAXIMUM SHALL BE CREDITED AGAINST AMOUNTS OWED BY THE
COMPANY TO THE PURCHASER AND THUS REFUNDED TO THE COMPANY.


 


11.6         AMENDMENT AND WAIVER.


 


(A)           THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY UPON THE WRITTEN
CONSENT OF THE COMPANY AND THE PURCHASER.

 

25

--------------------------------------------------------------------------------


 


(B)           THE OBLIGATIONS OF THE COMPANY AND THE RIGHTS OF THE PURCHASER
UNDER THIS AGREEMENT MAY BE WAIVED ONLY WITH THE WRITTEN CONSENT OF THE
PURCHASER.


 


(C)           THE OBLIGATIONS OF THE PURCHASER AND THE RIGHTS OF THE COMPANY
UNDER THIS AGREEMENT MAY BE WAIVED ONLY WITH THE WRITTEN CONSENT OF THE COMPANY.


 


11.7         DELAYS OR OMISSIONS. IT IS AGREED THAT NO DELAY OR OMISSION TO
EXERCISE ANY RIGHT, POWER OR REMEDY ACCRUING TO ANY PARTY, UPON ANY BREACH,
DEFAULT OR NONCOMPLIANCE BY ANOTHER PARTY UNDER THIS AGREEMENT OR THE RELATED
AGREEMENTS, SHALL IMPAIR ANY SUCH RIGHT, POWER OR REMEDY, NOR SHALL IT BE
CONSTRUED TO BE A WAIVER OF ANY SUCH BREACH, DEFAULT OR NONCOMPLIANCE, OR ANY
ACQUIESCENCE THEREIN, OR OF OR IN ANY SIMILAR BREACH, DEFAULT OR NONCOMPLIANCE
THEREAFTER OCCURRING. ALL REMEDIES, EITHER UNDER THIS AGREEMENT OR THE RELATED
AGREEMENTS, BY LAW OR OTHERWISE AFFORDED TO ANY PARTY, SHALL BE CUMULATIVE AND
NOT ALTERNATIVE.


 


11.8         NOTICES. ALL NOTICES REQUIRED OR PERMITTED HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN:


 


(A)           UPON PERSONAL DELIVERY TO THE PARTY TO BE NOTIFIED;


 


(B)           WHEN SENT BY CONFIRMED FACSIMILE IF SENT DURING NORMAL BUSINESS
HOURS OF THE RECIPIENT, IF NOT, THEN ON THE NEXT BUSINESS DAY;


 


(C)           THREE (3) BUSINESS DAYS AFTER HAVING BEEN SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID; OR


 


(D)           ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT
COURIER, SPECIFYING NEXT DAY DELIVERY, WITH WRITTEN VERIFICATION OF RECEIPT.


 

All communications shall be sent as follows:

 

If to the Company
 to:

 

IWT Tesoro Corporation
191 Post Road West
Westport, Connecticut 06880

 

 

 

 

 

Attention:

Henry J. Boucher, Jr., CEO

 

 

Facsimile:

(203) 221-2797

 

 

 

 

 

with a copy to:

 

 

 

 

 

Rader and Coleman, P.L.
2101 N.W. Boca Raton Blvd., Suite 1
Boca Raton, Florida 33431

 

 

 

 

 

Attention:

Gayle Coleman, Esq.

 

 

Facsimile:

(561) 367-1725

 

26

--------------------------------------------------------------------------------


 

If to the Purchaser,
to:

 

Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
George Town
South Church Street
Grand Cayman, Cayman Islands

 

 

Facsimile:

345-949-8080

 

 

 

 

 

with a copy to:

 

 

 

 

 

John E. Tucker, Esq.
825 Third Avenue 14th Floor
New York, NY 10022

 

 

Facsimile:

212-541-4434

 

or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

 


11.9         ATTORNEYS’ FEES. IN THE EVENT THAT ANY SUIT OR ACTION IS INSTITUTED
TO ENFORCE ANY PROVISION IN THIS AGREEMENT OR ANY RELATED AGREEMENT, THE
PREVAILING PARTY IN SUCH DISPUTE SHALL BE ENTITLED TO RECOVER FROM THE LOSING
PARTY ALL FEES, COSTS AND EXPENSES OF ENFORCING ANY RIGHT OF SUCH PREVAILING
PARTY UNDER OR WITH RESPECT TO THIS AGREEMENT AND/OR SUCH RELATED AGREEMENT,
INCLUDING, WITHOUT LIMITATION, SUCH REASONABLE FEES AND EXPENSES OF ATTORNEYS
AND ACCOUNTANTS, WHICH SHALL INCLUDE, WITHOUT LIMITATION, ALL FEES, COSTS AND
EXPENSES OF APPEALS.


 


11.10       TITLES AND SUBTITLES. THE TITLES OF THE SECTIONS AND SUBSECTIONS OF
THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE
CONSIDERED IN CONSTRUING THIS AGREEMENT.


 


11.11       FACSIMILE SIGNATURES; COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
BY FACSIMILE SIGNATURES AND IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL
BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AGREEMENT.


 


11.12       BROKER’S FEES. EXCEPT AS SET FORTH ON SCHEDULE 11.12 HEREOF, EACH
PARTY HERETO REPRESENTS AND WARRANTS THAT NO AGENT, BROKER, INVESTMENT BANKER,
PERSON OR FIRM ACTING ON BEHALF OF OR UNDER THE AUTHORITY OF SUCH PARTY HERETO
IS OR WILL BE ENTITLED TO ANY BROKER’S OR FINDER’S FEE OR ANY OTHER COMMISSION
DIRECTLY OR INDIRECTLY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN.
EACH PARTY HERETO FURTHER AGREES TO INDEMNIFY EACH OTHER PARTY FOR ANY CLAIMS,
LOSSES OR EXPENSES INCURRED BY SUCH OTHER PARTY AS A RESULT OF THE
REPRESENTATION IN THIS SECTION 11.13 BEING UNTRUE.


 


11.13       CONSTRUCTION. EACH PARTY ACKNOWLEDGES THAT ITS LEGAL COUNSEL
PARTICIPATED IN THE PREPARATION OF THIS AGREEMENT AND THE RELATED AGREEMENTS
AND, THEREFORE, STIPULATES THAT THE RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO
BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE APPLIED IN THE
INTERPRETATION OF THIS AGREEMENT OR ANY RELATED AGREEMENT TO FAVOR ANY PARTY
AGAINST THE OTHER.

 

27

--------------------------------------------------------------------------------


 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

 

COMPANY:

PURCHASER:

 

 

IWT TESORO CORPORATION

LAURUS MASTER FUND, LTD.

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF WARRANT

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF OPINION

 

The form of opinion will be in substantially the same form as the Borrower’s
Counsel opinion provided by Rader and Coleman P.L. on August 25, 2005, as
follows:

 

Based upon the foregoing and and subject to other qualifications, limitations
and assumptions set forth herein, we are of the opinion that:

 


1.     TESORO HAS BEEN FORMED AS A CORPORATION UNDER THE LAWS OF NEVADA AND ITS
STATUS IS ACTIVE.


 


2.     IWT HAS BEEN FORMED AS A CORPORATION UNDER THE LAWS OF FLORIDA AND ITS
STATUS IS ACTIVE.


 


3.     TRANSPORT HAS BEEN FORMED AS A CORPORATION UNDER THE LAWS OF FLORIDA AND
ITS STATUS IS ACTIVE.


 


4.     INTERNATIONAL HAS BEEN FORMED AS A BERMUDA EXEMPT COMPANY UNDER THE LAWS
OF BERMUDA AND ITS STATUS IS ACTIVE.


 


5.     IFG HAS BEEN FORMED AS A CORPORATION UNDER THE LAWS OF DELAWARE AND ITS
STATUS IS ACTIVE.


 


6.     TTC HAS BEEN FORMED AS A CORPORATION UNDER THE LAWS OF DELAWARE AND ITS
STATUS IS ACTIVE.


 


7.     THE COMPANY AND ITS SUBSIDIARIES EACH HAS THE CORPORATE POWER AND
AUTHORITY TO OWN AND LEASE ITS PROPERTIES AND TO CARRY ON ITS RESPECTIVE
BUSINESS AS PRESENTLY CONDUCTED.


 


8.     THE EXECUTION AND DELIVERY OF THE AGREEMENT AND THE RELATED AGREEMENTS BY
THE COMPANY AND ITS SUBSIDIARIES TO WHICH EACH IS A PARTY AND THE OBSERVANCE AND
PERFORMANCE BY THE COMPANY AND ITS SUBSIDIARIES OF ITS RESPECTIVE OBLIGATIONS
THEREUNDER, HAVE BEEN DULY AUTHORIZED BY REQUISITE ACTIONS BY THE COMPANY AND
ITS SUBSIDIARIES. EACH OF THE AGREEMENT AND THE RELATED AGREEMENTS DELIVERED BY
THE COMPANY AND ITS SUBSIDIARIES TO PURCHASER ON THE CLOSING DATE IS BASED UPON
ADEQUATE CONSIDERATION AND CONSTITUTES, AND EACH OF THE OTHER AGREEMENT AND THE
RELATED AGREEMENTS TO WHICH THE COMPANY AND ITS SUBSIDIARIES IS A PARTY, WHEN
DULY EXECUTED AND DELIVERED WILL CONSTITUTE, LEGAL, VALID AND BINDING
OBLIGATIONS OF THE COMPANY AND ITS SUBSIDIARIES AND IS ENFORCEABLE IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS. OUR OPINION CONCERNING THE VALIDITY, BINDING EFFECT
AND ENFORCEABILITY OF THE AGREEMENT AND THE RELATED AGREEMENTS TO WHICH THE
COMPANY AND ITS SUBSIDIARIES IS A PARTY MEANS THAT (A) THE AGREEMENT AND THE
RELATED AGREEMENTS CONSTITUTE EFFECTIVE CONTRACTS UNDER FLORIDA LAW, (B) THE
AGREEMENT AND THE RELATED AGREEMENTS ARE NOT INVALID BECAUSE OF A SPECIFIC
STATUTORY PROHIBITION OR PUBLIC POLICY AND ARE NOT SUBJECT IN THEIR ENTIRETY TO
A CONTRACTUAL DEFENSE, AND (C) SUBJECT TO THE LAST SENTENCE OF THIS PARAGRAPH,
SOME REMEDY IS AVAILABLE IF A COMPANY OR A SUBSIDIARY IS IN MATERIAL DEFAULT
UNDER THE AGREEMENT AND THE RELATED AGREEMENTS TO WHICH IT IS A PARTY. THIS
OPINION DOES NOT MEAN THAT (A) ANY PARTICULAR REMEDY IS AVAILABLE UPON A
MATERIAL DEFAULT OR (B) EVERY PROVISION OF THE AGREEMENT AND THE RELATED
AGREEMENTS TO WHICH THE COMPANY OR A SUBSIDIARY IS A PARTY WILL BE UPHELD

 

D-1

--------------------------------------------------------------------------------


 


OR ENFORCED IN ANY OR EACH CIRCUMSTANCE BY A COURT. FURTHERMORE, THE VALIDITY,
BINDING EFFECT AND ENFORCEABILITY OF THE AGREEMENT AND THE RELATED AGREEMENTS TO
WHICH THE COMPANY OR A SUBSIDIARY IS A PARTY MAY BE LIMITED OR OTHERWISE
AFFECTED BY:  (A) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT
CONVEYANCE OR OTHER SIMILAR STATUTES, RULES, REGULATIONS OR OTHER LAWS AFFECTING
THE ENFORCEMENT OF CREDITORS’ RIGHTS AND REMEDIES GENERALLY; AND (B) THE
UNAVAILABILITY OF, OR LIMITATION ON THE AVAILABILITY OF, A PARTICULAR RIGHT OR
REMEDY (WHETHER IN A PROCEEDING IN EQUITY OR AT LAW) BECAUSE OF AN EQUITABLE
PRINCIPLE OR A REQUIREMENT AS TO COMMERCIAL REASONABLENESS, CONSCIONABILITY OR
GOOD FAITH.


 


9.     THE EXECUTION AND DELIVERY BY THE COMPANY AND ITS SUBSIDIARIES OF THE
AGREEMENT AND THE RELATED AGREEMENTS DELIVERED OR TO BE DELIVERED BY EACH PARTY
AND OBSERVANCE AND PERFORMANCE BY THE COMPANY AND ITS SUBSIDIARIES OF EACH OF
THEIR RESPECTIVE OBLIGATIONS THEREUNDER, DO NOT:


 

A.     VIOLATE THE PROVISIONS OF THEIR RESPECTIVE CHARTER OR BYLAWS; OR

 

B.     VIOLATE ANY JUDGMENT, DECREE, ORDER OR AWARD OF ANY COURT BINDING UPON
THE COMPANY OR ANY OF ITS SUBSIDIARIES; OR

 

C.     VIOLATE ANY FLORIDA OR FEDERAL LAW.

 

10.   There is no action, suit, proceeding or investigation pending or, to such
counsel’s knowledge, currently threatened against the Company or any of its
Subsidiaries that prevents the right of the Company or any of its Subsidiaries
to enter into this Agreement or any Related Agreement, or to consummate the
transactions contemplated thereby. To such counsel’s knowledge, the Company is
not a party or subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality; nor is
there any action, suit, proceeding or investigation by the Company currently
pending or which the Company intends to initiate.

 


11.   THE SHARES OF COMMON STOCK OF TESORO ISSUABLE UPON EXERCISE OF THE
WARRANTS (THE “WARRANT SHARES”), WHEN ISSUED PURSUANT TO AND IN ACCORDANCE WITH
THE TERMS OF THE AGREEMENT AND THE RELATED AGREEMENTS AND UPON DELIVERY SHALL,
IN EACH CASE, BE VALIDLY ISSUED AND OUTSTANDING, FULLY PAID AND NON ASSESSABLE.


 


12.   TO OUR KNOWLEDGE, THE ISSUANCE OF THE WARRANT AND THE SUBSEQUENT EXERCISE
OF THE WARRANT FOR WARRANT SHARES ARE NOT SUBJECT TO ANY PREEMPTIVE RIGHTS OR,
TO OUR KNOWLEDGE, RIGHTS OF FIRST REFUSAL THAT HAVE NOT BEEN PROPERLY WAIVED OR
COMPLIED WITH.


 


13.   ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF PURCHASER
CONTAINED IN THE AGREEMENT, THE OFFER, SALE AND ISSUANCE OF THE NOTE AND THE
WARRANT (THE “SECURITIES”) WILL BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT. TO THE BEST OF SUCH COUNSEL’S KNOWLEDGE, NEITHER TESORO, NOR
ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS
DIRECTLY OR INDIRECTLY MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY
OFFERS TO BUY AND SECURITY UNDER CIRCUMSTANCES THAT WOULD CAUSE THE ISSUANCE OF
THE SECURITIES PURSUANT TO THE AGREEMENT AND THE RELATED AGREEMENTS TO BE
INTEGRATED WITH PRIOR OFFERINGS BY TESORO FOR PURPOSES OF THE SECURITIES ACT
WHICH WOULD

 

2

--------------------------------------------------------------------------------


 


PREVENT TESORO FROM SELLING THE SECURITIES PURSUANT TO RULE 506 UNDER THE
SECURITIES ACT, OR ANY APPLICABLE EXCHANGE-RELATED STOCKHOLDER APPROVAL
PROVISIONS.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ESCROW AGREEMENT

 

4

--------------------------------------------------------------------------------